Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 1 of 64   PageID #:
                                   10856




                            EXHIBIT “4”
    Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 2 of 64                                    PageID #:
                                       10857




VALUATION ANALYSIS

Bowers + Kubota Consulting, Inc.

As of December 14, 2012
Issued on November 19, 2020




Valuation / Business Appraisal | Merger & Acquisition Advisory | Ownership Transition Planning | ESOP Services | Business Planning
                                          DOL Exhibit 709
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 3 of 64                          PageID #:
                                   10858




  November 19, 2020

  Mr. David R. Johanson
  Senior Partner
  Hawkins Parnell & Young, LLP
  1776 Second Street
  Napa, CA 94559

  Valuation of the Common Stock of Bowers + Kubota Consulting, Inc. as of December 14,
  2020

  Dear Mr. Johanson:

  I, Ian C. Rusk, on behalf of Rusk O’Brien Gido + Partners, LLC, have been engaged by Hawkins
  Parnell & Young, LLP as counsel for Brian J. Bowers to prepare an analysis of the fair market
  value of 100% of the common stock of Bowers + Kubota Consulting, Inc. (“Bowers + Kubota” or
  “the Company”) as of December 14, 2012 (“the Valuation Date”). The Valuation Date represents
  the date on which the Bowers + Kubota Consulting, Inc. Employee Stock Ownership Plan and
  Trust (the “ESOP”) purchased 100% of the Company’s common stock from the Brian J. Bowers
  Trust dated December 22, 2010 and the Dexter C. Kubota Trust dated March 17, 2006 (the
  “Transaction”).

  We understand that the Transaction is the subject of litigation brought by the U.S. Secretary of
  Labor, Mr. Eugene Scalia (the “Plaintiff”) against the ESOP (nominal defendant); the ESOP’s
  sole independent trustee and fiduciary, Mr. Nicholas L. Saakvitne, deceased; Nicholas L.
  Saakvitne, a Law Corporation; Mr. Saakvitne’s surviving wife, Sharon L. Heritage; the Company
  (nominal defendant); and Messrs. Bowers and Kubota (collectively, the “Defendants”) in the
  United States District Court, District of Hawaii, Case No. 1:18-cv-155 (“this Litigation”), and that
  our analysis is to be used as evidence in favor of the Defendants in the defense of this
  Litigation. Given that the Transaction involved the sale of 100% of the Company’s issued and
  outstanding capital stock, conveying complete voting control and all of the powers associated
  with that control, including annual election of the board of directors, to the ESOP trustee, we
  have prepared our valuation analysis on a controlling interest ownership basis.

  I prepared this analysis and expert report in accordance with Internal Revenue Service (“IRS”)
  Revenue Ruling 59-60 (1959-1, CB 237) and the Uniform Standards of Professional Appraisal
  Practice (“USPAP”) promulgated by the Appraisal Standards Board of The Appraisal
  Foundation.

  Assignment and Compensation
  My compensation for this assignment is at the hourly rate of $350.00 and related hourly charges
  of between $2,000.00 and $4,000.00 for assistance provided by employees of my firm Rusk
  O’Brien Gido + Partners LLC. My compensation is not contingent upon my conclusions or the
  outcome of this Litigation.




                                                   i
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 4 of 64                         PageID #:
                                   10859

  Summary of Qualifications and Experience
  The opinions expressed are based on my twenty-two years of experience personally conducting
  business appraisals and providing merger and acquisition and ESOP advisory services for
  hundreds of architecture, engineering and environmental consulting firms, large and small,
  throughout the U.S. and abroad with a focus on business valuation / appraisal, ownership
  planning, ESOP advisory services, mergers & acquisitions, and strategic planning. Attached
  hereto as Exhibit A is my curriculum vitae.

  Testimony During Last Five Years
  McDonough Associates, Inc. David Leibowitz, Chapter 7 Trustee of McDonough Associates,
  Inc., Plaintiff, v. Bowman International, Inc. f/k/a/ Bowman International, LLC and Bowman
  Consulting Group, Ltd., U.S. District Court, Northern District of Illinois, Case No.15 C 3021;
  Deposition date April, 25, 2016.

  Publications During Last 15 Years
  I have been a contributing editor and co-author of the following publications in the last 15 years:

     •   The Valuation Survey of A/E/P and Environmental Consulting Firms, (2003 through 2009
         editions) ZweigWhite (Natick, MA)
     •   The Insider’s Guide to Ownership Transition Planning, ZweigWhite (Natick, MA)
     •   The A/E Business Valuation and Merger & Acquisition Transactions Study, (2014 – 2019
         editions), Rusk O’Brien Gido + Partners, LLC (Sudbury, MA)
     •   2015 A/E Ownership Transition Study, Co-published by Practice Lab, Inc. and Rusk
         O’Brien Gido + Partners, LLC (Sudbury, MA)

  Documents Considered
  I reviewed and considered the following documents in issuing this Report:

  Internal Sources:
  1. Documents produced by Robert H.Y. Leong & Company, CPAs, including:
             a. Combined Financial Statement 2010 (RHYL000549-000587);
             b. Combined Financial Statement 2011 (RHYL000588-000679)
             c. ESOP Transaction Documents (RHYL000207-RHYL000548);
             d. Permanent File (RHYL000001-000206);
             e. Work Papers 2008 (RHYL001155-001490);
             f. Work Papers and Tax Returns 2009 (RHYL001491-001781);
             g. Work Papers and Tax Returns 2010 (RHYL001782-002120);
             h. Work Papers and Tax Returns 2011 (RHYL002121-002435);
             i. Work Papers and Tax Returns 2012 (RHYL002436-002855)
  2. Interim financial statements for the Company for eight months ended August 31, 2012,
      prepared by Robert H.Y. Leong & Company, CPAs (RHYL000680-RHYL000836);
  3. Pro forma financial statements for the Company prepared by management on December 6,
      2012, for the projected fiscal year ended December 31, 2012 (LIBRA-DOL INV 004976-
      004980);
  4. Supporting contract backlog report prepared by the Company’s management on December
      6, 2012 (LIBRA-DOL INV 004975, 004982-004985);
  5. Amended and Restated Articles of Incorporation Bowers + Kubota Consulting, Inc.
      (RHYL000359-000365)
  6. Amended and Restated By-laws of Bowers + Kubota Consulting, Inc. (RHYL000366-
      000379);


                                                   ii
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 5 of 64                 PageID #:
                                   10860

  7. Federal and state (Hawaii) corporate tax returns for FY 2009 – 2011 for the Company
      (RHYL001491-002435);
  8. Bowers + Kubota Consulting, Inc. Employee Stock Ownership Plan (Effective as of January
      1, 2012) (RHYL000213-000321)
  9. Bowers + Kubota Consulting, Inc. Employee Stock Ownership Trust Agreement
      (RHYL000313-000321);
  10. Bowers + Kubota Consulting, Inc. Employee Stock Ownership Plan Summary Plan
      Description (RHYL000322-000352)
  11. Bowers + Kubota Consulting, Inc. Resolutions of Board of Directors By Unanimous Written
      Consent Without a Meeting (RHYL000353-000354);
  12. Joint Action of the Directors and Shareholders of Bowers + Kubota Consulting, Inc.
      (RHYL000355-000358);
  13. ESOP Stock Purchase Agreement with Exhibits (RHYL000380-000464);
  14. Bowers + Kubota Consulting, Inc. Stock Appreciation Rights Plan (draft) (RHYL00005-
      000023);
  15. The documents and correspondence produced during discovery set forth in LIBRA-DOL INV
      004340-005612;
  16. Teleconference interviews conducted with the Company’s senior management team on
      October 29, 2020;
  17. Employment Agreement of Brian Bowers (RHYL000445-000454);
  18. Employment Agreement of Dexter Kubota (RHYL000455-000464);
  19. Restricted Use Report prepared by GMK on or about May 9, 2012 (Bowers/Kubota 007203-
      007214);
  20. DOL Exhibit 515, URS Corporation Indication of Interest, dated December 3, 2011; and
  21. Deposition Transcript of Brian J. Bowers as the Section 30(b)(6) Representative of the
      Company, dated October 13, 2020 (pages 1-4; 19-82 and 110-118).

  External Sources:
  22. The Bureau of Economic Analysis (U.S. Department of Commerce) < http://www.bea.gov/>;
  23. Federal Reserve Board’s Summary of Commentary on Current Economic Conditions (“The
      Beige Book”), prepared by the Richmond District, November 28, 2012;
      http://www.federalreserve.gov/monetarypolicy/beigebook/beigebook201301;
  24. State of Hawai’i, Department of Business, Economic Development & Tourism, Quarterly
      Statistical & Economic Report, 3rd Quarter 2012;
  25. IBISWorld, Engineering Services—U.S. Industry Report, Industry Code: 54133, December
      2012;
  26. IBISWorld, Architects in the U.S. Industry Report, Industry Code: 54131, August 2012;
  27. Architectural Billings Index, The American Institute of Architects (Washington, DC),
      http://www.aia.org/;
  28. United States Federal Reserve Statistical Release, Selected Interest Rates,
      http://federalreserve.gov/Releases/H15/update/;
  29. Duff and Phelps’ 2012 Risk Premium Report;
  30. FactSet Mergerstat, LLC, 2012 Control Premium Study;
  31. Business Valuation Resources, DealStats (formerly Pratt’s Stats)
      http://www.bvmarketdata.com;
  32. ZweigWhite’s 2012 Financial Performance Survey of Architecture, Engineering, Planning &
      & Environmental Consulting Firms (Natick, MA);
  33. Yahoo!® Finance;
  34. Capital IQ (Standard & Poor’s); and
  35. IRS Revenue Ruling 59-60, 1959-1 CB 237—IRC Sec. 2031




                                              iii
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 6 of 64                        PageID #:
                                   10861

  Company Description
  Established in 1980, Bowers + Kubota Consulting, Inc. is a professional services firm
  headquartered in Waipahu, Hawai’i. The Company provides construction management,
  architecture, engineering and related services primarily to public sector clients throughout the
  state of Hawai’i.

  Information Sources
  In developing our valuation analysis we utilized data from a variety of sources as cited above.
  We researched local and national economic conditions as of the Valuation Date and
  investigated the outlook for the Company’s industry. We also investigated marketplace
  transactions of comparable publicly traded and privately held firms in order to develop market-
  based pricing indications.

  Finally, we interviewed members of the Company’s senior management team on October 29,
  2020, in order to better understand the Company’s history, condition and outlook as of the
  Valuation Date.

  Valuation Methods Utilized
  We considered all available valuation methods including, without limitation, market-based
  approaches, income based approaches, and asset based approaches. Given that the Company
  is a going concern and as a professional service firm, is not heavily reliant on fixed assets to
  generate revenue and earnings, we have elected to utilize income and market-based
  approaches. Specifically, we developed a guideline public company method, a market
  transactions method, and a discounted cash flow method, and have given equal weight to each.

  Valuation Conclusion
  Based on the analysis and underlying assumptions as detailed in this report, we estimate the
  fair market value of the common stock of Bowers + Kubota Consulting, Inc. on a controlling
  interest basis as of the Valuation Date, as follows:

   Non-marketable Controlling Interest Equity Value                                   $ 44,600,000
   Total Shares Issued and Outstanding                                                   1,000,000
   Per Share Value (pre-dilution)                                                          $ 44.60

  Dilutive Impact of Stock Appreciation Rights
  As part of the Transaction, the Company authorized 175,000 stock appreciation right units
  (SARs) for future issuance as employee incentives. Whereas the Company did not issue any
  SARs at the time of the Transaction, the authorized SARs had the potential to cause future
  dilution of the Company’s common stock value.

  We have, therefore, analyzed the theoretical dilutive impact of the authorized SARs using the
  Black-Scholes Option Pricing Model. This analysis is detailed in Exhibit 6 and indicates a
  potential dilutive impact of approximately $1,550,000 (3.5%). Adjusting for this dilutive impact
  results in the following indication of value:


   Non-marketable Controlling Interest Equity Value                                   $ 44,600,000
   Less Impact of Dilution                                                            ($1,550,000)
   Fully Diluted Non-marketable Controlling Interest Value                            $ 43,050,000
   Total Shares Issued and Outstanding                                                   1,000,000




                                                  iv
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 7 of 64                        PageID #:
                                   10862


   Fully Diluted Value Per Share (rounded)                                                 $ 43.05

  It is my opinion that the fair market value of the common stock of Bowers + Kubota Consulting,
  Inc. on a non-marketable controlling interest basis as of December 14, 2012, was $43,050,000
  or $43.05 per share. This is the appropriate valuation basis given the circumstances of the
  Transaction, which involved the sale of 100% of the Company’s common stock, representing full
  voting control.

  This report is not intended to be used for any other purpose that than those stated herein. Other
  qualifying statements and limiting conditions, which are customary in a report of this nature, are
  presented in Appendix A.

  Sincerely,




  Ian C. Rusk, ASA
  Managing Principal
  Rusk O’Brien Gido + Partners, LLC




                                                  v
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 8 of 64        PageID #:
                                   10863

  TABLE OF CONTENTS
  Definition of Fair Market Value                                        1

  Company Description & History                                          2

  Organizational Structure, Management & Ownership                       5

  Competitive Environment                                               8

  National & Local Economic Conditions                                   9

  Industry Overview & Outlook                                           13

  Financial Performance & Condition                                     19

  Discounts & Premiums                                                  22

  Valuation Approaches & Methodology                                    25

  Application of the Guideline Public Company Method                    27

  Application of the Market Transactions Method                         30

  Application of the Discounted Cash Flow Method                        31

  Black-Scholes Analysis of Stock Appreciation Rights                   35

  Valuation Conclusion                                                  36

  APPENDICES
  A. Qualifying Statements and Limiting Conditions                      37

  B. USPAP Certification                                                39

  C. Appraiser’s Qualifications                                         40

  D. Definition of Financial Terms & Ratios                             43

  FINANCIAL EXHIBITS
  Exhibit 1: Historical Financial Statements & Performance Ratios
  Exhibit 2: Adjusted Earnings Schedule
  Exhibit 3: Guideline Public Company Method
  Exhibit 4: Market Transactions Method
  Exhibit 5: Discounted Cash Flow Method
  Exhibit 6: Black-Scholes Analysis of Stock Appreciation Rights




                                                  vi
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 9 of 64                         PageID #:
                                   10864

  Definition of Fair Market Value

  Our analysis was developed in order to estimate the “fair market value” of the Company as of the
  Valuation Date. The Valuation Date represents the date on which the ESOP purchased 100% of the
  Company’s common stock from the Brian J. Bowers Trust dated December 22, 2010 and the Dexter
  C. Kubota Trust dated March 17, 2006 in the Transaction.

  Under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), an ESOP
  may not pay more that “adequate consideration” in such a transaction. “Adequate consideration” is
  defined in Section 3(18) of ERISA as “the fair market value of the asset as determined in good faith
  by the trustee or named fiduciary pursuant to the terms of the plan and in accordance with the
  regulations promulgated by the Secretary of Labor”.

  U.S. Treasury regulations relating to Federal estate taxes [26 C.F.R. §20.2031-1(b)] define fair
  market value as “The price at which the property would change hands between a willing buyer and a
  willing seller, neither being under any compulsion to buy or to sell and both having reasonable
  knowledge of relevant facts.”

  The concept of fair market value assumes an arm’s length market transaction. Where no active open
  market exists, as is generally the case for the stock of a privately held company, the Internal
  Revenue Code dictates that the value of such securities “…shall be determined by taking into
  consideration, in addition to all other factors, the value of stock of securities of corporations engaged
  in the same or similar line of business which are listed on an exchange.” The Code goes on to
  suggest that the appraiser should consider the following factors in their analysis:

     1. The nature of the business and history of the enterprise from its inception.
     2. The economic outlook in general and the condition and outlook of the specific industry in
        particular.
     3. The book value of the stock and the financial condition of the business.
     4. The earning capacity of the company.
     5. The dividend paying capacity of the company.
     6. Whether the enterprise has goodwill or other intangible value.
     7. Sale of the stock and the size of the block of stock to be valued.
     8. The market price of stock of corporations engaged in the same or a similar line of business
        having their stock actively traded in a free and open market, either on an exchange or over-
        the-counter.

  Business appraisers may use a variety of approaches to valuation that effectively follow the
  aforementioned IRS guidelines. These approaches are described in the Valuation Approaches &
  Methodology section of this report. At Rusk O’Brien Gido + Partners, LLC, our philosophy is to utilize
  multiple methods (to the extent they are applicable), rather than relying on a single method. We
  believe that this is the best way to develop an accurate and reliable estimate of fair market value.

  Finally, it is important to note that business appraisal is not an exact science. True fair market value
  can only be determined by arm’s length negotiations between a willing buyer and a willing seller. An
  appraiser can only estimate fair market value given careful analysis of the available information and
  reliance on reasonable assumptions.




                                                     1
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 10 of 64                      PageID
                                 #: 10865

  Company Description & History

  The Company was established in Hawai’i in 1980 as KFC Airport, Inc., and changed to its current
  name in 2008. It also operates an affiliate Company—Bowers + Kubota Management, Inc., which
  was established in 1994, and serves as a contracting vehicle for federal projects under its small
  business designation.

  Initially, the Company was focused on providing construction management services to a small client
  base consisting largely of the state’s airports, which are managed by the Hawai’i Department of
  Transportation. Beginning in 1998, the Company began to expand its client base to other public
  agencies throughout the state. In 2000, it also began to expand its service offerings, adding
  architecture and engineering services to its core construction and program management services.

  Below is a detailed list of the Company’s service offerings.

  Construction and Program Management
    Construction Planning, Coordination and Construction Oversight
    Project Scheduling, Cost Control and Estimating
    Constructability Review and Value Engineering
    Claim Analysis
    Special Inspection Services
    Project Documentation
    Project Closeout
    Commissioning Services

  Project Management
    Program Master Planning and/or Design
    Feasibility Studies
    Existing Condition Assessments
    Construction Quality Assurance and Quality Control

  Architectural Services
    Concept Design and Analysis
    Feasibility Study
    Programming
    Project Budgeting/Cost Estimating/Analysis
    Construction Documentation
    Construction Administration/Management
    Independent Design/Technical Reviews
    Existing Facility Surveys
    Sustainable Design
    Interior Design

  Civil Engineering Services
    Planning
    Site Development
    Grading and Drainage
    Utility Design
    Infrastructure Planning and Design
    Low Impact/Sustainable Site Design
    Cost Estimating
    Bidding and Permitting Services



                                                     2
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 11 of 64                            PageID
                                 #: 10866

    Plan Checking/Peer Review
    Other Specialty Services

  Electrical Engineering
     Electrical Engineering Design
     Telecommunications Engineering Design
     Illumination Engineering Design
     Fire Alarm Design
     Utility Company Coordination
     Cost Estimating/Cost Analysis
     Construction Documentation
     Bidding and Permitting Services
     Due Diligence/Existing Conditions Surveys

  The Company has completed a wide range projects throughout Hawai’i and the Pacific Rim.
  Management prides itself on providing its clients with the highest level of service. Its commitment to
  superior quality and services is evidenced by its receipt of numerous state, and national honors and
  awards, including the prestigious 'Oihana Maika'i award from the Hawai’i State Award of Excellence
  program, which is based on the Malcolm Baldrige National Quality core principles.

  The Company also has been recognized both locally and nationally for its workplace culture and its
  growth. Recent awards as of December 14, 2012, include, without limitation:

      2012 "Hawai’i Best Places to Work"- 1st Place
      2012 Hawai’i Most Family Friendly Company - 2nd Place
      2012 "Hawai’i Most Healthy Work Place" - 1st Place
      2012 "Psychologically Healthy Workplace" – Hawai’i winner and national award
      2012 PBN - Hawai’i Healthiest Employer - 1st Place
      2011 and 2012 National "CIVIL ENGINEERING Best Places to Work" - 1st Place
      2012 Top 100 A-E Growth Firms in the U.S.

  The Company’s services are offered to a diverse mix of public sector agencies as well as a small
  number of private sector clients. In terms of individual clients, the Company’s revenue is relatively
  well-diversified. The following chart shows the top ten clients in fiscal year 2010, their respective net
  service revenue levels and percentage of total net service revenue.

   Client Name                                        Net Service Revenue            % of Total
   Army Corps of Engineers                                      $ 3,965,048                21%
   Hawai’i DOT – Airports (DOT-A)                                 3,453,412                18%
   Hawai’i Department of Education                                2,544,344                14%
   Honolulu City & County Wastewater                              2,466,848                13%
   Hawai’i DOT – Highways                                         1,925,716                10%
   Tripler Army Medical Center                                    1,633,123                 9%
   Parsons Corp                                                     803,501                 4%
   Honolulu City & County – Non-wastewater                          721,711                 4%
   Department of Veterans Affairs                                   612,716                 3%
   EnviroServices (DOT-H)                                           584,666                 3%

  The composition of the Company’s revenue by market sector fluctuates from year-to-year. The
  charts below illustrate the breakdown of revenue over the fiscal years 2009, 2010 and 2011 by public
  sector agency and other markets. The charts demonstrate the diversity of the Company’s revenue



                                                      3
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 12 of 64                        PageID
                                 #: 10867

  sources, and the Company’s ability to shift its resources from one market to another as projects are
  concluded and new projects are awarded.

  Net Service Revenue by Market Sector




  Overall, while its operations are concentrated in the State of Hawai’i and Pacific Rim region, Bowers
  + Kubota is well diversified in terms of its service offering, market sectors served and individual
  clients.




                                                    4
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 13 of 64                         PageID
                                 #: 10868

  Organizational Structure, Management & Ownership

  The Company is organized as a corporation in the state of Hawai’i. As of the Valuation Date it was
  governed by a board of directors consisting of the two owners / officers—Brian Bowers and Dexter
  Kubota.

  On an operational level, the Company’s organization structure is relatively flat, with executive
  management duties handled by the two owners, and a team of principals and associates managing
  the operations and overseeing the project teams.

  An abbreviated version of the Company’s organization chart is presented below:




  The Company’s management team includes professionals with long tenures with the Company and
  extensive experience in their respective professional fields. Below are brief backgrounds on the
  Company’s senior managers.

  Mr. Brian J. Bowers, P.E., C.C.M. - President
  Brian Bowers has served as the Company’s president since 1997. He joined the Company 1987 as a
  construction manager and has 31 years of experience overall. Mr. Bowers graduated from the United
  States Military Academy at West Point with a Bachelor of Science Degree in Engineering Mechanics.
  He also received a Master’s Degree in Business Administration from the University of Hawai’i and a
  Master of Science Degree in Strategic Studies at the U.S. Army War College. He is a member of the
  Construction Management Association of America, and the American Council of Engineering
  Companies of Hawai’i. Mr. Bowers is a Certified Construction Manager and a registered professional
  civil engineer in Hawai’i, Virginia and Guam.

  Mr. Dexter C. Kubota - Senior Vice President
  Mr. Kubota joined the Company in 1988 as a civil engineer and serves as Senior Vice President and
  Principal of the firm. Mr. Kubota graduated from the University of Santa Clara with a Bachelor of
  Science, specializing in Civil Engineering. He also received a Master of Science, specializing in Civil
  and Environmental Engineering, from the University of Washington. Mr. Kubota is a Certified Value
  Engineer by the Society of American Value Engineers (SAVE) and is also a registered Professional
  Civil Engineer (PE) in Hawai’i, as well as in California. He has been enthusiastically involved in a
  variety of professional organizations-serving as the State President and National Director of the


                                                     5
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 14 of 64                        PageID
                                 #: 10869

  National Society of Professional Engineers (NSPE) and President of the American Public Works
  Association (APWA).

  Mr. Mark Nakao, AIA – Senior Manager
  Mr. Nakao joined the Company in 2000 as an architect and currently serves as a Principal Architect.
  He is a registered architect in Hawai’i and has played an important role in successfully completing
  over 600 AE projects with the Company. His roles include project manager, construction manager,
  principal architect, project architect, and quality control manager. Mr. Nakao has completed the U.S.
  Army Corps of Engineers (USACE) Construction Quality Control Management (CQCM) Course for
  Contractors as well as the OSHA Construction Safety Course. He has also been an active member
  in the American Institute of Architects (AIA) - Honolulu Chapter. He graduated from the University of
  Oregon with a Bachelor of Architecture.

  Mr. Eric Iwamoto, PE, LEED AP – Senior Manager
  Mr. Iwamoto joined the Company in 2001 as a civil engineer and currently serves as a Principal. Mr.
  Iwamoto graduated from San Diego State University with a Bachelor of Science in Civil Engineering.
  He is a licensed Professional Civil Engineer (PE) in Hawai’i, as well as in California. Under the U.S.
  Green Building Council (USGBC), he is a LEED Accredited Professional (LEED AP) and has a Class
  B General Contractor’s license.

  Mr. Michael Toyama, CHFM – Senior Manager
  Mr. Toyama joined the Company in 2002 as a project manager and currently serves as a Principal.
  He holds the Certified Healthcare Facility Manager designation with the ASHE along with numerous
  other professional certifications. Mr. Toyama graduated with a Bachelor of Business Administration
  in Management from the University of Hawai’i.

  Joelle Dubois, PE CCM – Senior Manager
  Ms. Dubois joined the Company in 1998 and has served as a project engineer, project manager and
  senior manager in the Company. She graduated with a Bachelor of Science degree in Civil
  Engineering from the University of Wyoming.

  Dawn Marugame – Senior Associate
  Ms. Marugame joined the firm in 2006 as an office manager and is currently a Senior Associate of
  the firm. Ms. Marugame graduated from the University of Hawai’i at Manoa with a Bachelor of
  Business Administration, specializing in accounting.

  Kurt Kunimune, PE – Senior Associate
  Mr. Kunimune joined the Company in 2000 as a civil engineer and is currently a Senior Associate of
  the firm. He graduated from Santa Clara University with a Bachelor of Science in Civil Engineering.
  He later graduated from the University of Washington with a Master of Business Administration.
  Mr. Kunimune is a licensed Professional Civil Engineer (PE) in Hawai’i and Washington State.

  Mr. Steve Ientille – Senior Manager
  Mr. Ientille joined the Company in 2001 and serves as the manager of the Kauai office and a project
  manager. He has 30 years of experience in construction management and cost estimating and holds
  professional certifications from HDOT in field testing and sampling, and from the Occupational
  Safety & Health Administration (OSHA) in identifying workplace hazards and operating safely in
  confined spaces.

  Ownership
  Ownership of the Company has historically been concentrated with the Company’s senior
  management. Since the reorganization as Bowers + Kubota Consulting, Inc. in 2008, it has been
  owned by its president, Brian Bowers, and its senior vice president, Dexter Kubota, through their


                                                    6
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 15 of 64                     PageID
                                 #: 10870

  respective trusts. As of the Valuation date, Mr Bowers’ trust held 510,000 shares (51%) and Mr.
  Kubota’s trust held 490,000 shares (49%). There have been no recent transactions of shares of the
  Company’s capital stock.




                                                  7
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 16 of 64                         PageID
                                 #: 10871

  Competitive Environment

  In general, the engineering and construction management industry is a highly fragmented one
  characterized by low barriers to entry. The total number of business enterprises in the overall
  engineering services industry is estimated at over 140,000 (see Industry Analysis section of this
  report). These enterprises range from sole practitioners to publicly traded firms with revenue in the
  billions of dollars.

  The Company’s competitors range from smaller architecture and engineering firms with construction
  management practices, to larger national/international multi-discipline firms. Management cites the
  following firms as its most frequently encountered competitors.

   Competitor Name                                   Location (headquarters)       Size (employees)
   Jacobs Engineering                                        Pasadena, CA                    60,000
   URS Corporation                                        San Francisco, CA                  46,000
   AECOM Technology Corp                                   Los Angeles, CA                   45,000
   CH2M Hill International Ltd.                             Englewood, CO                    30,000
   Parsons Brinckerhoff                                       New York, NY                   14,000
   SSFM International                                          Honolulu, HI                    <100
   Engineers Surveyors Hawai’i, Inc.                           Honolulu, HI                    <100
   GMP International, Inc.                                     Honolulu, HI                    <100
   Mitsunaga & Associates, Inc.                                Honolulu, HI                    <100
   RM Towill Corporation                                       Honolulu, HI                    <100
   TM Designers, Inc.                                          Honolulu, HI                    <100

  The Company is unique relative to its competitors in that construction and program management are
  its primary services and its focus as an organization. In contrast, its competitors are first and
  foremost design firms that offer construction management as an additional service. Management
  estimates that approximately 80% of its revenue is derived from construction and program
  management engagements. This focus has allowed the Company to develop deep expertise in
  managing large scale and complex public works projects.

  Another significant advantage is the Company’s origins as a Hawai’i-based firm with a long history in
  the islands’ communities. Hawai’i is well known as a notoriously difficult state for out-of-state
  businesses to gain market share. Out-of-state firms seeking to do business in the state frequently
  team with local firms like the Company in order to compete for projects in the state.

  The Company also is the largest firm among its local Hawai’i-based competitors. Its size combined
  with its local presence and long history in the community, have allowed it to capture a substantial
  share of the state’s construction management business.




                                                     8
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 17 of 64                         PageID
                                 #: 10872

  National & Local Economic Conditions

  We have analyzed economic conditions on both a national and local basis in order to better
  understand the business environment in which the Company operates its prospects for future growth
  and earnings.

  Bureau of Economic Analysis Data
  Our first source for national economic data was the Bureau for Economic Analysis (“BEA”)—a
  division of the U.S. Department of Commerce. Below are excerpts from the BEA’s latest report on
  the U.S. economy. As illustrated in the chart below, US real GDP has grown, albeit at a modest rate,
  for thirteenth straight quarters since the end of the recession.




      Source: Bureau of Economic Analysis


  Real gross domestic product is defined as the output of goods and services produced by labor and
  property located in the United States. Real GDP increased at an annual rate of 3.1% in the third
  quarter of 2012 (from the second quarter to the third quarter), according to the "third" estimate
  released by the Bureau of Economic Analysis. In the second quarter, real GDP increased 1.3%.

  The increase in real GDP in the third quarter primarily reflected positive contributions from personal
  consumption, private inventory investment, federal government spending, residential fixed
  investment, and exports that were partly offset by a negative contribution from nonresidential fixed
  investment. Imports, which are a subtraction in the calculation of GDP, decreased.

  The acceleration in real GDP in the third quarter primarily reflected upturns in private inventory
  investment and in federal government spending, a downturn in imports, an upturn in state and local
  government spending, and an acceleration in residential fixed investment that were partly offset by a
  downturn in nonresidential fixed investment and a deceleration in exports.

  The national unemployment rate, another indicator of overall economic condition, while still high, has
  steadily improved over the last two years, as the chart below illustrates, and stood at 7.7% as of
  November of 2012.



                                                     9
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 18 of 64                         PageID
                                 #: 10873




  Federal Reserve Board Data
  Another source we used for national economic data was the Federal Reserve Board’s Summary of
  Commentary on Current Economic Conditions by Federal Reserve District, which is commonly
  known as the Beige Book. Excerpts from the latest available Beige Book report are presented
  below. 1

  Economic activity expanded at a measured pace in November of 2012, according to reports from
  contacts in the twelve Federal Reserve Districts. Contacts in a number of Districts expressed
  concern and uncertainty about the federal budget, especially the “fiscal cliff.” Among key sectors,
  consumer spending grew at a moderate pace in most Districts, while manufacturing weakened, on
  balance. Several Districts reported slight gains in residential and commercial real estate. Non-
  financial services also differed among Districts, with Philadelphia businesses indicating softer
  demand, while firms in other Districts reported pockets of robust demand for professional, scientific,
  and technical services.

  In transportation, reports were mixed. Hurricane disruptions slowed freight shipments in some
  Districts, while simultaneously boosting demand for shipments of emergency supplies. In banking
  and financial services, higher demand for home mortgage loans and auto loans increased consumer
  lending in some Districts, although small business loan demand was generally described as weaker
  to only moderately higher. Credit quality improved on net.

  Most Districts reported modest gains in hiring, while wage and price pressures remained mostly
  subdued. Employment increased in more than half of the twelve Districts. Wage growth was
  described as modest at best, constrained in part by an abundant labor supply. Price increases, for
  the most part, remained in line with the modest pace reported in the October Beige Book.

  Regional Economy
  As the Company’s operations are concentrated in the state of Hawai’i, which is located in the twelfth
  Federal Reserve District (San Francisco), we also have investigated economic conditions in this
  specific market. The following are excerpts from the Federal Reserve Beige Book report for the
  Twelfth District.


  1
   Federal Reserve Board Summary of Commentary on Current Economic Conditions by Federal Reserve
  District, prepared by the Richmond District, November 28, 2012



                                                    10
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 19 of 64                            PageID
                                 #: 10874

  The Twelfth District – San Francisco
  Twelfth District economic activity expanded at a modest pace during the reporting period. Price
  movements for energy items were mixed: retail gasoline prices fell, and electricity prices rose in
  some areas. Prices for some intermediate materials used in the construction sector, such as drywall
  and steel rebar, ticked up, while log and pulp prices remained flat. Limited hiring plans and ready
  worker availability in most sectors and regions have held down increases in wages and
  compensation.

  District manufacturing activity was mixed across sectors but generally appeared to move up. While
  demand for scrap metal remained somewhat weak by historical standards, that for steel products
  used in automotive manufacturing and in infrastructure and nonresidential construction improved.
  Contacts indicated that production activity picked up at petroleum refineries.

  Housing demand in the District strengthened further, while demand for commercial real estate was
  largely stable. Both prices and sales transactions of homes climbed in most areas, stimulating
  continued growth in home construction activity. Demand for nonresidential space was largely stable.
  However, contacts reported that in select geographic areas of the District, substantial growth of
  technology firms has boosted demand for office space.

  Contacts from financial institutions reported that loan demand was unchanged or up somewhat, and
  credit quality improved. Business loan demand was characterized as moderate. Although owner-
  occupied commercial real estate financing is readily available, banks in most regions remain
  reluctant to lend to real estate investors outside of the multifamily residential sector.

  Hawai’i State Economy
  According to the Hawai’i Department of Business, Economic Development & Tourism’s statistical
  and economic report for the third quarter of 2012, state economists expect overall positive economic
  growth for the remainder of 2012 and into 2013. The report also found that all of Hawai’i’s major
  economic indicators, which include labor, income & prices, taxes, tourism, construction, and
  bankruptcies, all remained positive.

  Hawai’i Island’s unemployment rate dropped to 9.2% during the second quarter, a decrease of 1.1
  percentage points from the same quarter of the prior year. Hawai’i County also recorded an increase
  in visitor arrivals and days spent on the island, according to the report. In the second quarter, the
  island saw visitor arrivals increase by 8% and the length of visitor stays go up by 6.6%, compared to
  the same quarter of the prior year. The state anticipates overall visitor arrivals will have increased
  8.6% in 2012, which is 2.1 percentage points higher than it had forecast in May. It also anticipates
  visitor spending will have gone up by 15.2% in 2012 — 6.2 percentage points higher than previously
  forecast.

  The forecast for GDP growth for Hawai’i is anticipated to be 1.5%, down 0.7 percentage points from
  the prior forecast. For 2013, the department expects to see GDP increase by 2.3%. Personal income
  in current dollars is expected to have increased by 4.3% in 2012, a half-percentage point below the
  previous forecast. For 2013, personal income growth is expected to be about 4.8%. 2

  U.S. Transportation Markets
  Due to the Company’s focus on the transportation markets in the U.S., we have examined this
  market and the key trends and legislative activity expected to impact it.


  2
   State of Hawai’i, Department of Business, Economic Development & Tourism, Quarterly Statistical &
                      rd
  Economic Report, 3 Quarter 2012.



                                                     11
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 20 of 64                           PageID
                                 #: 10875

  According to the U.S. Department of Transportation’s “Budget Highlights – Fiscal 2013” report, the
  largest portions of the historical FY 2012 and projected FY 2013 budgets belong to the Federal
  Highway Administration (“FHA”), Federal Aviation Administration (“FAA”) and the Federal Transit
  Administration (“FTA”) at approximately $43 billion, $16 billion and $10 billion, respectively out of a
  total $73 billion budget. 3

  On July 6, 2012, President Obama signed into law P.L. 112-141, the Moving Ahead for Progress in
  the 21st Century Act (MAP-21). The first multi-year transportation authorization enacted since 2005.
  The law funds surface transportation programs at over $105 billion for fiscal years 2013 and 2014.
  More specifically it provides the FTA with significant new authority to strengthen the safety of public
  transportation systems throughout the U.S. The act also puts new emphasis on restoring and
  replacing an aging public transportation infrastructure.

  The Obama administration’s anticipated FY 2014 budget request for the Department of
  Transportation is $77 billion, which would be 6% above the actual FY 2012 levels and 5% above
  projected FY 2013 levels. The requested budget also includes a $50 billion program to provide
  immediate transportation investments in key areas, such as structurally deficient bridges. The
  administration indicates that resources will fund needed investments in vital transportation systems
  while at the same time creating jobs and strengthening the U.S. economy.

  Conclusion
  As detailed above, most signs point to a continued recovery of the overall U.S. economy. U.S. GDP
  has grown steadily since the 2nd Quarter of 2009, while the national unemployment rate has
  continued to fall, standing at 7.7% as of the Valuation Date. GDP continues to be driven by public
  sector investment, and more recently boosted by private sector investment and personal
  consumption.

  The Company’s concentration on the public sector have allowed it to benefit from continued Federal
  and state infrastructure investment, including the landmark $831 billion American Recovery and
  Reinvestment Act of 2009, and subsequent MAP-21 transportation authorization.

  As of the Valuation Date, the Company was well positioned to benefit from the strengthening of the
  overall U.S. economy and growth in the Hawai’i state economy, and continuing investment in public
  sector infrastructure.




  3
   U.S. Department of Transportation, Budget Highlights – Fiscal Year 2013, Last Updated September 12,
  2012.



                                                     12
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 21 of 64                             PageID
                                 #: 10876

  Industry Overview & Outlook

  The Company operates primarily in the engineering, architecture and construction services sector.
  Given the Company’s specific services, the most applicable Standard Industrial Classification Code
  (“SIC”) is 8711 and the most applicable North American Industry Classification System (“NAICS”)
  codes are 541330.

  We have examined the nature of the industry and current trends in order to better understand the
  Company’s position in the industry and its future prospects. Statistics and commentary presented
  below are from IBISWorld’s U.S. Industry Reports on the engineering services sector and heavy
  construction sector.

  Engineering Services
  Statistics and commentary on the engineering services industry presented below are excerpted from
  the latest IBISWorld U.S. Industry Report on the engineering services sector. 4 The following chart
  from the report presents a summary of the industry’s size, profile, five-year historical growth and five-
  year projected growth.




  Leading up to the recession, the engineering services industry maintained a robust pace of
  expansion. Its growth corresponded with strong cyclical growth in downstream construction
  markets, record levels of investment into industrial capacity and energy infrastructure, and
  increased spending on public infrastructure. However, the recession’s effect on construction
  significantly eroded investment trends in several key markets, resulting in an overall decline in
  revenue over the past five years.


  4
      IBISWorld Industry Report 54130–Engineering Services in the US, IBISWorld, Inc., December 2012.



                                                        13
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 22 of 64                              PageID
                                 #: 10877

  Building on momentum from 2011, a slight improvement in downstream markets in 2012 is
  expected to push revenue higher. Nevertheless, industry growth will be modest as clients remain
  hesitant to commit to large projects due to continued economic uncertainty.

  Over the next five years through 2017, revenue in the engineering services industry is forecast to
  increase at an average annual rate of 2.9% to $211.2 billion. Demand conditions will strengthen in
  2013, boosted by an improvement in private, fixed-capital investment, increased industrial
  production and improving business sentiment.

  Improving economic conditions will support demand for project design, construction management
  and procurement. The value of nonresidential building construction is projected to increase at an
  annualized rate of 6.5% over the next five years. Similarly, demand from building, development and
  general contracting is anticipated to rise at average annual rate of 8.7% during that time.

  Demand for the engineering services industry is forecast to improve slightly across all key
  downstream markets in 2013, before showing stronger growth during the remainder of the five-year
  outlook period. The solid pace of industry expansion will be supported by the return of investment
  into electric-power infrastructure and communications markets, which experienced many delays over
  the past five years. The power generation market should be particularly robust as the emphasis on
  the development of clean energy continues to rise.

  Several other factors will boost demand for the engineering services industry during the five years to
  2017, including growth in downstream demand from building, developing and general contracting,
  which is forecast to nearly reach prerecession levels by 2017. Furthermore, private fixed-capital
  expenditure is also expected to rise, driving up demand for engineering design and process-
  management services on the planning and installation of industrial equipment. Such expenditure is
  also expected to raise demand for asset management services for the maintenance and operation of
  existing plants.

  As illustrated in the following chart, the principal activities of this industry include design services on
  construction and industrial processes.




                                                      14
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 23 of 64                             PageID
                                 #: 10878

  Accounting for about 22.5% of industry revenue, the industry’s largest product segment is industrial
  and manufacturing plant and process projects. This segment includes the provision of design
  services on industrial processes, equipment and product development. It also includes associated
  services, such as asset management, monitoring and the operation of industrial processes. These
  services are important for companies involved in mining, refining, power generation and
  manufacturing operations. For example, typical projects in the power generation field include
  cogeneration power plants, industrial gas turbines and emergency power generation stations. This
  service has risen during the past five years as an emphasis has been put on the creation of clean
  energy.

  Transportation projects are estimated to represent 15.5% of industry revenue. The segment
  accounts for all projects that are related to transportation, including mass transit systems, airports
  and highway and roadway projects. Highway and roadway projects make up the vast majority of
  transportation project revenue. The segment largely relies on federal and state budgets for growth.
  Recently, the transportation segment has grown, largely due to an increase in federal spending on
  infrastructure projects to reduce unemployment (stimulus spending).

  Commercial, public and institutional projects generate about 13.5% of industry revenue. This
  segment provides renovation and design services for new buildings, including schools, parks and
  retail space. Renovation accounts for a third of this segment’s revenue; however, such projects are
  expected to see an increase in demand as more businesses are likely to refrain from enduring the
  costs of new construction in an uncertain economy. In addition, as the economy recovers,
  businesses and institutions will likely look to make improvements to facilities that were put off during
  the recession to avoid taking on additional costs.

  Federal government projects are estimated to account for 12.5% of industry revenue. This spans a
  wide range of services, but often focuses on military services and facilities. While this segment has
  risen during the past five years it is forecast to decline as government spending is tightened due to
  the rising budget deficit.

  Municipal utility projects represent about 10.0% industry revenue. This includes the design of
  landfills and water collection and treatment facilities. It also includes other municipal utility projects,
  such as local power stations. Water collection, distribution, treatment and disposal projects generate
  the majority of this segment’s revenue. Following the recession, many cities have been strapped for
  cash and have reduced spending on everything except for necessary system upgrades. In addition,
  the deregulation of the electricity market in the late 1990s has slowly eroded municipally owned
  energy providers. Consequently, this segment has seen a decline in demand during the past five
  years.

  Project management services, which account for about 8.0% of industry revenue, include the
  provision of pre-design services, such as feasibility studies and environmental impact studies. It also
  involves the planning, scheduling, monitoring, reporting and controlling of all resources in a project to
  meet time, cost and quality objectives. Similarly, construction management involves the
  management and coordination of independent contractors, along with planning, scheduling and cost
  reporting, site supervision and quality assurance administration.

  Residential building projects account for an estimated 7.5% of industry revenue. This segment
  accounts for high rises, apartments, condos and homes. Like the commercial, public and institutional
  projects segment, residential building services can be divided between new projects and
  renovations. New buildings represent the majority of this segment, estimated to generate 84.6% of
  revenue from residential projects. Following the housing bubble and subprime mortgage crisis,
  residential projects have declined as a whole since the recession. As a result, this segment has
  declined in terms of its share of revenue.


                                                      15
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 24 of 64                           PageID
                                 #: 10879


  Industry operators also provide a variety of other services that are estimated to account for 10.5% of
  industry revenue. Projects include those focused on environmental services, covering a broad range
  of activities, such as urban design; recreation and traffic planning; environmental impact
  assessment; community consultation; geographic and landscape architecture; contaminated site
  management and natural resource management. In addition, projects entail work with respect to
  telecommunications, broadcasting, research and development and other consulting services.

  There are many factors that drive the overall demand for engineering services. Many of the
  industry’s downstream markets rely on the level of general economic activity, such as commercial
  building projects. Consequently, the performance of the wider economy can have serious effects on
  industry demand.

  Other key determinants of industry demand are the performance of industries with high levels of
  complex capital equipment and structures (e.g., mining, manufacturing and transportation);
  increased outsourcing of public sector activities to the private sector and the privatization of public
  sector assets in the areas of electricity generation and rail transport; and investment into industrial
  production capacity and the introduction of technologically advanced processes.

  Architectural Services
  Statistics and commentary presented below are excerpted from the latest IBISWorld’s U.S. Industry
  Report on the architectural services sector, and from the American Institute of Architects. The IBIS
  World chart below summarizes the key characteristics of the domestic (US) market for architectural
  services including historical and projected growth. 5




  5
      IBISWorld Industry Report 54131 - Architects in the US, IBISWorld, Inc. (August 2012)



                                                         16
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 25 of 64                          PageID
                                 #: 10880

  The architecture industry as a whole derives the bulk of its revenue from non-residential building
  design. Revenue is typically generated from fee-based contracts from preplanning and design
  services for construction and building projects.

  Before the recession, the architectural industry blossomed, driven by strong performance in key
  downstream markets. However, demand deteriorated in 2008 as the subprime mortgage crisis took
  hold of construction markets across the country. Only a small portion of industry revenue is derived
  from the residential real estate market; however, similar declines also occurred in the commercial
  real estate market, making for an industry-wide recessionary decline.

  In the five year period prior through 2012, IBISWorld estimates that industry revenue decreased an
  average of 2.6% annually to $42.4 billion. Industry revenue declined precipitously during the
  recession years due to a deteriorating construction market and a decline in the number of building
  projects being planned. Further, business bankruptcies and pre-recession overbuilding have caused
  an oversupply of commercial and industrial real estate. The residential real estate market has also
  contracted dramatically, with the number of housing starts plummeting during the past five years.

  Revenue is expected to increase 4.0% through 2012 due to marginal improvements in downstream
  construction markets. Profit margins are expected to increase to 7.5% of revenue in 2012, up from
  6.6% in 2011. However, profit levels remain below prerecession levels. To maintain margins, many
  large firms have taken cost-cutting measures, such as laying off workers and cutting wages.

  About half of architectural practices are sole proprietors or partnerships that do not have any
  employees other than the owner(s); however, these non-employer firms generate just 6.4% of total
  revenue. Small practices were particularly hurt by the downturn because of their reliance on the
  residential real estate market. Further, they have fewer variable costs to cut than their larger
  counterparts. Many of these small operators left the industry during the recession, causing the
  number of firms to fall an average of 0.9% annually to 99,731 in the five years prior to 2012. Over the
  next five years, the industry is expected to benefit from improvement in downstream industries. The
  volume of residential and non-residential construction projects will increase as access to credit
  becomes more readily available for clients. While revenue is projected to grow an average of 4.1%
  annually to $51.8 billion in the five years to 2017, it is not expected to surpass the industry’s 2008
  peak until 2015. Profit margins are also expected to rise during the next five years as more projects
  are put into firms’ pipelines.

  Trends in institutional and commercial or retail developments are major drivers of industry revenue.
  Demand for this type of construction is sensitive to business sentiment, economic conditions and
  interest rates. Demand from non-residential construction is expected to increase through 2012,
  representing a potential opportunity for the industry.

  General building construction firms that offer full construction services to clients are an emerging
  source of competition for this industry. Offering “one-stop” services makes general building
  construction firms an attractive option to clients. Competition from these substitutes is expected to
  increase slowly through 2012, indicating a potential threat for the industry.

  The demand for the construction of single and multi-family residential units and apartments
  influences demand for industry services. Demand for residential construction is sensitive to
  consumer sentiment, economic conditions and interest rates. This driver is expected to increase
  through 2012. The total number of housing starts has a direct influence on industry revenue, with an
  increase in the number of housing starts positively affecting the industry. This driver is also expected
  to increase during 2012.




                                                    17
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 26 of 64                                    PageID
                                 #: 10881

  The American Institute of Architects and its chief economist, Kermit Baker, periodically survey the
  industry to measure trends in architectural billings (i.e., revenue) and new project inquiries. The
  survey is known as the Architectural Billings Index, or ABI. The latest ABI report shows a positive
  trend, as illustrated in the charts below. 6

  As the graph below shows, architectural billings have been on the rise since August of 2012 and
  reached the highest level of growth since before the recession in November of 2012 before falling
  back slightly in December. New inquiries are also on the rise; hovering at or around 60 in the last
  quarter of 2012 (any level above 50 indicates an increase).




  All sectors reported growth through the last quarter of 2012, however, the commercial/industrial
  sector posted the strongest increase at an index of 53.4, while the growth rate of residential billings,
  previously the highest growth sector, slowed over the last quarter.

  Conclusion
  As with the economic analysis cited in this report, industry analysis points to a continuing overall
  rebound in the engineering services, architectural services and heavy infrastructure construction
  industry in the U.S. The IBISWorld studies cited above indicate that the engineering and construction
  sectors in which Bowers + Kubota operates are all expected to experience growth over the next five
  years. This growth is expected to be driven by a strengthening non-residential construction market,
  continuing public sector investment in infrastructure, and increasing private sector investment.


  6
      Architectural Billings Index, The American Institute of Architects (Washington, DC), http://www.aia.org/



                                                           18
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 27 of 64                        PageID
                                 #: 10882

  Financial Performance & Condition

  The Company’s summarized financial statements are presented in Exhibit 1. We have based this
  analysis on financial statements provided by the Company’s management, which included compiled
  financial statements prepared by Robert H.Y. Leong & Company, CPAs for the fiscal years ended
  December 31, 2008 through 2011, and the interim period ended August 31, 2012, pro forma financial
  statements for the projected fiscal year ended December 31, 2012, and Federal & state (Hawai’i) tax
  returns for years 2009 through 2011. We have not attempted to independently verify or audit these
  statements as is customary with valuation reports of this nature. As footnoted below, financial
  statements for fiscal years 2008 and 2009 reflect cash basis accounting, while financial statements
  for 2010 forward reflect accrual basis accounting. Industry comparison data is from the 2012
  Financial Performance Survey of Architecture, Engineering & Environmental Consulting Firms
  published by ZweigWhite (Natick, MA) and represents median and top quartile statistics.

  The chart below graphically presents the Company’s five-year history of gross revenue, net service
  revenue and earnings (as measured by operating profit).

                                   Historical Revenue and Earnings

    $30,000,000

    $25,000,000

    $20,000,000

    $15,000,000

    $10,000,000

     $5,000,000

               $0
                        2008*         2009*             2010          2011           2012**

               Gross Revenue             Net Service Revenue              Operating Profit
    *Cash Basis
    **Pro Forma Basis


  The Company has experienced overall revenue and earnings growth over the period examined,
  including through the height of the 2008/2009 recession, when many firms in the industry were
  experiencing significant contractions. Its compounded growth rate of net service revenue (fiscal year
  2008 through pro forma fiscal year 2012) was 16.2%.

  The Company’s recent growth represents a continuation of a long history of growth going back to the
  period in which the current owners assumed management of the Company. Management attributes
  this consistent long-term growth to a number of factors, including: its dominance of the construction
  management market in Hawai’i; its high levels of client satisfaction as measured by the reviews it
  has conducted with its clients over the past 20 years; its strong workplace culture as demonstrated
  by its many “Best Place to Work” awards both nationally and locally, which in turn has resulted in an
  engaged and motivated workforce and low employee turnover; and its leadership’s focus on
  executing its strategic business plan.

  Management indicates that it was well positioned to benefit from Federal stimulus funding from the
  American Recovery and Reinvestment Act (ARRA) in 2009 due to its focus on construction
  management of public sector infrastructure projects. The Company has also benefited from a


                                                   19
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 28 of 64                          PageID
                                 #: 10883

  growing trend among public agencies to augment their public sector workforce with outside
  consultants from firms such as Bowers + Kubota, rather than hire full-time employees.

  The follow chart illustrates the Company’s revenue growth from 1998 through pro forma 2012.
  Please note that revenue in this chart is presented on a cash basis. Accrual basis revenue figures
  were not available until 2010.

                                      Long-term Revenue Growth




  The Company also has achieved high levels of profitability over the period examined. Its
  discretionary pre-tax profit margin (as a percentage of net service revenue) has ranged from a low of
  30.2% in fiscal year 2009 to a high of 43.5% in fiscal year 2010. Over the last five years, the
  Company’s margin has averaged 35.5%. This level significantly exceeds the industry median of
  8.9%, and even the upper quartile of 15.4%.

  The Company’s high profit margins appear to be driven largely by labor efficiency. The Company’s
  revenue factor—an industry specific performance metric defined as net service revenue divided by
  total labor costs, has ranged from a low of 2.20 in fiscal year 2011, to a high of 2.69 in fiscal year
  2010, and has averaged 2.40 over the five-year period examined. This level exceeds the industry
  median of 1.75 and the upper quartile of 1.90. This reflects the fact that the Company is able to
  achieve relatively high levels of net service revenue for each dollar of payroll cost.

  My balance sheet analysis is limited by the fact that accrual-basis balance sheets were only
  available as of the fiscal years ended December 31, 2010 and 2011, and the year-to-date period
  ended August 31, 2012. As of August 31, 2012, the Company’s total asset base of $15.4 million was
  composed primarily of cash & marketable securities ($6.8 million), work in progress ($4.1 million),
  and accounts receivable ($2.7 million). The Company’s net fixed assets totaled $1.1 million. A cash
  basis balance sheet as of November 30, 2012 indicated that the Company’s cash & marketable
  securities balance had grown to $7.4 million.

  The Company has traditionally operated very conservatively, making little to no use of third-party
  debt. The Company’s total liabilities as of August 31, 2012, of $5.7 million consisted primarily of $2.9
  million in accrued operating liabilities $752 thousand in accounts payable, and $1.5 million in
  deferred tax liabilities and income taxes payable.



                                                     20
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 29 of 64                               PageID
                                 #: 10884


  In terms of balance sheet metrics, as of August 31, 2012, the Company had a current ratio (a
  measure of liquidity defined as current assets divided by current liabilities) of 2.46. This was
  significantly higher (better than) this industry median of 2.10. Similarly, its total liabilities-to-equity
  ratio (a measure of financial leverage) of 0.59 was below (better than) the industry median of 1.10.

  Key financial statistics for the Company for the periods examined are summarized below.

                                           FY       FY        FY      FY      Proforma    Industry    Industry
   Key Financial Statistics               2008     2009      2010    2011       2012       Median      Top Q
   Discretionary Pre-tax Profit Margin   31.0%    30.2%     43.5%   30.2%      42.4%        8.9%       15.4%
   Revenue factor                         2.36     2.24      2.69    2.20       2.53        1.75        1.90
   Overhead rate                          0.64     0.56      0.53    0.55       0.47        1.74        1.55
   Average AR collection period            N/A      N/A       39      84         N/A         73          56
   Current ratio                          0.67     0.99      1.80    2.11        N/A         2.1        3.43
   Total liabilities to equity            0.59     0.57      0.86    0.70        N/A         1.1         0.5
   Interest-bearing debt to equity        0.00     0.00      0.00    0.00        N/A         0.1         0.0

  Conclusion
  Over the period examined, the Company demonstrated overall revenue growth and profit margins
  that significantly exceed industry norms. The Company’s balance sheet was also very healthy, with
  low levels of financial leverage and high levels of liquidity.




                                                       21
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 30 of 64                            PageID
                                 #: 10885

  Discounts & Premiums

  Various valuation methods can produce results that differ with respect to the implied marketability (or
  liquidity), and controlling vs. minority interest. It is therefore necessary at times to adjust the results
  of these methods to reflect the appropriate levels of marketability and control appropriate for the
  purpose and conditions of the subject company’s valuation. The basis for the discounts and
  premiums used in this report are detailed below.

  Discounts for Lack of Marketability (DLOM)
  Marketability (or liquidity) refers to the ability of an owner to convert their ownership interest in a
  security to cash. There are varying degrees of marketability, with unrestricted minority interests in
  publicly traded stocks generally considered as the most liquid. By contrast, minority interests in
  privately held companies are generally considered to be “non-marketable” due to the lack of an
  active exchange on which they can be traded. Greater marketability or liquidity is considered to
  enhance a securities value, all other things being equal.

  The U.S. Federal Tax Court, in a 1997 ruling, cited a number of factors that should be considered in
  determining the appropriate discount for lack of marketability. They include the financial condition of
  the subject company, the company’s history of paying dividends, the nature and history of the
  company, the level of control associated with the block of stock being valued, the existence and
  nature of any restrictions on the transfer of shares, and the company’s stock redemption policy.

  In addition to the company-specific factors noted above, we considered various studies that have
  been conducted to quantify the value of marketability. These studies generally fall into two
  categories: restricted stock studies, and pre-IPO studies. Restricted stock studies compare the
  trading prices of publicly held stocks with those of restricted or unregistered shares of the same
  companies. Various restricted stock studies have been conducted since the 1960s. The results of
  these studies are summarized below. The suggested discounts for lack of marketability from these
  studies range from 11% to 35%, with an average of 26%.

   Restricted Stock Study                           Period of Study        Indicated Mean Discount
   Harris-Trugman Valuation Associates                  2007 – 2010                           17%
   Stumpf, Martinez, and Silman                         2005 – 2010                           11%
   Angrist, Curtis, and Kerrigan                        1980 – 2009                           16%
   LiquiStat/Robak & Pluris Capital                     2005 – 2007                           33%
   Columbia Financial Advisors                          1997 – 1998                           13%
   Columbia Financial Advisors                          1996 – 1997                           21%
   Management Planning                                  1980 – 1996                           27%
   Silber                                               1981 – 1988                           34%
   Willamette Management                                1981 – 1984                           31%
   Maher                                                1969 – 1973                           35%
   Moroney                                              1968 – 1972                           35%
   Trout                                                1968 – 1972                           34%
   Gelman                                               1968 – 1970                           33%
   Institutional Investor Study                         1966 – 1969                           26%
   Average of Studies                                                                         26%

  Pre-IPO studies examine the stock prices of companies while they are privately held and compare
  those prices to the companies’ eventual IPO prices. One notable IPO in the engineering industry
  occurred in October of 2006. SAIC, an ESOP-owned company and provider of scientific,
  engineering, systems integration and technical services, executed an initial public offering (“IPO”) of



                                                      22
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 31 of 64                             PageID
                                 #: 10886

  its stock. SAIC had a market value of equity at the time of the IPO of $7.5 billion. Prior to the IPO,
  SAIC had an active internal stock market among its employees.

  A study of the IPO conducted by Peter Butler, Keith Pinkerton, and Dennis Reinstein concluded that
  SAIC’s IPO price implied a 4.5% discount for the limited liquidity of pre-IPO ESOP shares. However,
  the study noted that SAIC’s price increased dramatically during the first week of trading resulting in a
  revised estimated discount for limited marketability (using a 5-day average price) of approximately
  20%. This transaction seems to indicate that the difference in liquidity between the stock of an ESOP
  company with an active internal market and that of a firm that is publicly traded on a national stock
  exchange is between 4.5% and 20%. 7

  We also have considered the controlling ownership interest (100%) of the block of stock being
  transacted. Controlling interests in closely-held companies are generally considered to have a much
  greater level of liquidity than minority interests, as the controlling interest shareholder has the ability
  to affect a firm sale or liquidation of assets.

  In consideration of the controlling interest nature of the block of stock being valued, we have
  determined that the appropriate DLOM should be at the lower end of the range of studies cited. We
  have therefore determined that a 7.5% discount for lack of marketability is appropriate for the
  Company.

  Control Premium / Minority Interest Discount
  The value of control is related to the ability of a controlling interest shareholder to exercise certain
  rights and prerogatives. These would include electing directors and appointing management; making
  changes to compensation and benefits; establishing corporate strategy; declaring and paying
  dividends and bonuses; and making acquisitions or divesting of assets.

  The most commonly cited study of control premiums is the Control Premium Study, published
  annually by Factset Mergerstat, LLC. The study identifies control premiums by industry segment.
  Architecture, engineering, and environmental consulting firms are included in the “Engineering,
  Accounting, Research, and Management Services” segment. The latest available control premium
  study indicates a median domestic (U.S.) premium of 42.0% and a median global premium of 31.3%.

  The industry specific premium for the SIC code 87 was 25.5%. We note that the latest report
  included few engineering firms comparable to the subject company. However, the 2010 report did
  include an international full-service engineering and construction firm which sold at a reported
  premium of 25%.

  In addition to the 2012 Mergerstat data cited above, we note that there have been two other notable
  domestic transactions in the architecture, engineering and environmental consulting industries in the
  last several years—the 2005 acquisitions of The Keith Companies by Stantec, Inc., for which a
  39.1% premium was paid, and the 2007 acquisition of Washington Group International by URS Corp,
  for which a 39.9% premium was paid.8

  To summarize, the aforementioned studies and transactions point to a control premium of between
  25% and 40%. We note, however, that the most recent data is at the lower end of this range, and
  that all of the firms in the studies were publicly traded companies and substantially larger than the


  7
    Butler, Pinkerton and Reinstein, “A Hybrid Restricted Stock/Pre-IPO Data Point: Lack of Marketability
  Discount for ESOPs,” Business Valuation Review (July 2007).
  8
    Factset Mergerstat®/BVR Mergerstat Control Premium Study™, Business Valuation Resources (Portland,
  OR).


                                                      23
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 32 of 64                          PageID
                                 #: 10887

  Company. Also, in some cases, the unique characteristics of the acquired firm are likely to have
  resulted in a greater control premium. One example of this is the acquisition of The Keith Companies
  by Stantec, which provided the acquiring firm (Stantec), which was previously traded only on the
  Toronto stock exchange, access to U.S. capital markets due to The Keith Companies being traded
  on the New York Stock Exchange. I would, therefore, estimate that an appropriate strategic control
  premium for the Company would be 25%.

  We also have examined various studies of the value of voting control. These studies, referred to as
  dual class capitalization studies, analyze the implied incremental value of voting rights in publicly
  traded companies. The various studies examined publicly traded companies on U.S. and Canadian
  stock exchanges with dual classes of stock, and measured the premium associated with higher
  voting right classes.

  The chart below highlights the conclusions of various dual-class capitalization studies published over
  the last 30 years.

   Dual Class Capitalization Studies                 Year Published         Mean Voting Premium
   Houlihan Lokey Howard & Zukin                               1996           Range of 1.5 – 3.2%
   O’Shea and Siwicki                                          1991                 Mean of 3.8%
   Lease, McDonnell & Mikkelson                                1983                 Mean of 5.4%
   Jog and Riding                                              1986                 Mean of 7.0%
   Average of Studies (using mid-point of ranges)                                            4.6%

  The Transaction involved the sale of 100% of the Company’s issued and outstanding capital stock,
  conveying complete voting control and all of powers associated with that control, including annual
  election of the board of directors, to the ESOP trustee.

  While an ESOP trustee may not be able to immediately realize the sort of incremental synergistic
  value that a strategic buyer (e.g., a larger engineering firm) could, it would still have the ability to
  influence the strategic direction of the Company (if it deemed appropriate) through the election and
  control of the board of directors of the ESOP plan sponsor. The dual class capitalization studies
  above indicate that higher voting rights alone warrant a premium of approximately 4.6% on average.

  While the Mergerstat studies above suggest that an arms-length buyer of a controlling interest might
  pay a control premium as high as 40%, we have taken a more conservative approach to valuing the
  voting control conveyed to the ESOP, basing our control premium on the dual class capitalization
  studies cited above. Based on that evidence, we have determined that the appropriate control
  premium for the Company should be 5%.




                                                     24
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 33 of 64                         PageID
                                 #: 10888

  Valuation Approaches & Methodology

  Business appraisers may use a variety of approaches to valuation that effectively follow the IRS
  guidelines as described in the Definition of Fair Market Value section of this report. The
  determination of which methods to employ depends upon the unique aspects of the subject company
  and circumstances of the appraisal. Factors that the appraiser must consider include: the
  characteristics of the subject company; the availability of reliable financial forecasts for the subject
  company; whether suitable guideline publicly traded companies can be identified; and the availability
  of data on comparable private market transactions.

  Generally, there are three types of approaches that a business appraiser may utilize: market-based
  approaches; income approaches; and asset approaches.

  Market-based approaches to valuation attempt to estimate the value of a company using pricing data
  from either publicly traded companies, or from mergers and acquisitions of privately held companies.
  The appraiser selects guideline companies that are similar in the nature of their operations to the
  subject company and derive market-based pricing indications from their share price (in the case of
  publicly traded companies) or their acquisition price (in the case of privately held companies). These
  indications of value (sometimes referred to as “valuation multiples”) are then applied to the subject
  company.

  Income approaches to value are based on the fundamental premise that the value of a business
  enterprise is equal to the present value of the future cash flow it generates. Income approaches are
  best utilized where a company’s future cash flow can be reasonably estimated. Income approaches
  include the capitalization of cash flow method and the discounted cash flow method or “DCF”
  method. Both methods require the appraiser to make assumptions about future earnings and cash
  flow, and determine an appropriate rate of return to apply to that cash flow.

  Asset approaches to value are generally used when future earnings are uncertain (e.g., a liquidation
  scenario), or when the subject company holds significant tangible assets. The most common asset
  approach is the adjusted book value method. In this method, the appraiser examines the assets of
  the subject company and adjusts and makes adjustments to the book value of those assets as
  appropriate.

  When appraising a business considered to be a “going concern” (i.e., a business expected to
  continue to operate for the foreseeable future) in the professional services sector, we generally rely
  on market and income approaches, and place little if any weight on asset approaches.

  Guideline Public Company Method
  The guideline public company method uses market pricing and financial data from publicly traded
  companies selected due to their similarity to the subject company. The appraiser then calculates
  valuation ratios or “multiples” based on the guideline companies’ market value relative to various
  financial characteristics (e.g., revenue, earnings, book value of equity, etc.). These valuation
  multiples are then applied to the same financial characteristics of the subject company. Because the
  market pricing of these companies is based on transactions of minority interests of stock (i.e., small
  numbers of shares) on public stock exchanges, the resulting indication of value reflects a marketable
  minority-interest.

  Market Transactions Method
  The market transactions method is another market-based approach to valuation. However, instead
  of utilizing data from publicly traded firms, this method uses pricing data from mergers and
  acquisitions of companies in both the public and private realm. As with the guideline public company



                                                    25
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 34 of 64                            PageID
                                 #: 10889

  method, the appraiser calculates valuation ratios or “multiples” based on the consideration paid for
  the transacted firms - and the financial characteristics of those firms. These valuation multiples are
  then applied to the same financial characteristics of the subject company to arrive at an indication of
  value. Because the pricing data is derived from transactions involving the sale of majority or
  controlling interests of companies, the resulting indication of value reflects a marketable controlling-
  interest.

  Discounted Cash Flow Method
  The discounted cash flow method is an income approach to valuation that requires developing a
  forecast of the subject company’s future financial performance, typically for a period of five years or
  more. The resulting cash flows, along with the estimated value of the company at the end of the
  forecast period (referred to as its “terminal value”) are then discounted to their present value using
  an appropriate rate of return given current market conditions and the risk profile of the subject
  company. The terminal value is typically calculated using a capitalization approach, or through the
  application of market-based valuation multiples.

  Capitalization of Cash Flow Method
  The capitalization of cash flow method is another income approach to valuation. Unlike the
  discounted cash flow method, this method relies on a single projected level of cash flow and
  assumes an on-going growth rate. The projected cash flow is “capitalized” or converted to an
  indication of value by dividing by an appropriate capitalization rate. The capitalization rate is equal to
  the rate of return appropriate given current market conditions and the risk profile of the subject
  company, less the assumed on-going growth rate of cash flow.

  Adjusted Net Asset Method
  An adjusted book value approach may be appropriate in arriving at an estimate of the full value of an
  enterprise or a controlling-interest in the enterprise. Tangible and intangible assets are identified and
  stated at their respective fair market values. Liabilities are then deducted to derive the adjusted book
  value. This method is typically utilized for natural resource and real estate holding companies
  (industries with large amounts of tangible assets) and for companies with going-concern problems
  that may be facing liquidation.

  Methods Selected
  We have elected to utilize the discounted cash flow method, the market transactions method, and
  the guideline public company method as each method is unique and instructive in the case of the
  subject company.

  The capitalization of cash flow method was not developed because it is fundamentally similar to the
  discounted cash flow method and would produce redundant results.

  The adjusted net asset method was considered but not utilized in this case for several reasons: (1)
  the fair market values of fixed assets and other tangible and intangible property were not examined;
  (2) the Company is a viable business operation, intends to continue as such, and is not considering
  liquidation; and (3) the business is not driven by a high dependence on fixed assets but rather
  derives revenue and earnings from the professional skills of its workforce.




                                                      26
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 35 of 64                                                       PageID
                                 #: 10890

  Application of the Guideline Public Company Method

  The guideline public company method uses market pricing and financial data from publicly traded
  companies selected due to their similarity to the subject company. While this is an instructive
  valuation method, one must be aware of the limitations of this method when applied to most privately
  held firms. In most cases, the guideline public companies are much larger than the subject company,
  and their market pricing may therefore reflect different assumptions of risk and growth. In spite of its
  limitations, this method is still instructive, particularly when appropriate adjustments are made to
  account for differing size and risk.

  There are a relatively small number of publicly traded firms in the architecture, engineering and
  environmental consulting space. Of the approximately 15-20 such firms in the U.S., we have
  selected the following as most representative of the subject company.

   Guideline Public Company                     Gross Revenue ($ millions)                          Location (HQ)
   AECOM Technology Corporation                                   $ 8,218                         Los Angeles, CA
   URS Corporation                                               $ 10,393                       San Francisco, CA
   Jacobs Engineering Group, Inc.                                $ 10,894                            Pasadena, CA
   Michael Baker Corp.                                                $608                     Moon Township, PA
   Stantec, Inc.                                             CAN $ 1,831                 Edmonton, Alberta, Canada
  Source: Yahoo! Finance, Capital IQ, and SEC filings. Revenue figures represent most recently reported latest twelve mos.


  AECOM Technology Corporation
  AECOM Technology Corporation (NYSE:ACM), together with its subsidiaries, provides professional
  technical and management support services for commercial and government clients worldwide. The
  company’s Professional Technical Services segment offers planning, consulting, architectural and
  engineering design, and program and construction management services for a range of projects,
  including highways, airports, bridges, mass transit systems, government and commercial buildings,
  water and wastewater facilities, and power transmission and distribution. This segment serves
  industrial, commercial, institutional, and government clients in end markets, such as transportation,
  facilities, environmental, energy, water, and government markets. AECOM Technology Corporation’s
  Management Support Services segment provides program and facilities management and
  maintenance, training, logistics, consulting, technical assistance, and systems integration services
  primarily for agencies of the United States government. The company was founded in 1980 and is
  headquartered in Los Angeles, California.

  URS Corporation
  URS Corporation (NYSE:URS) provides engineering, construction, and technical services to public
  agencies and private sector clients worldwide. The company plans, designs, engineers, constructs,
  retrofits, and maintains various power-generating facilities, and systems that transmit and distribute
  electricity, as well as develops and installs clean air technologies. It also offers services to build,
  expand, and modernize infrastructure, such as surface, air, and rail transportation networks; ports
  and harbors; and water supply, treatment, and conveyance systems, as well as provides operations
  and maintenance services for completed projects. In addition, the company offers program
  management; planning, design, and engineering; systems engineering and technical assistance; IT
  services; construction and construction management; operations and maintenance; and
  decommissioning and closure services to various government departments and agencies.
  Additionally, it supports programs to eliminate nuclear, chemical, and biological weapons. The
  company also provides engineering, procurement, and construction services for new industrial and
  commercial infrastructure, and process facilities; and for the expansion, modification, and up
  gradation of existing facilities. In addition, its services include front-end studies, engineering and
  process design, procurement, construction and construction management, facility management, and


                                                                   27
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 36 of 64                         PageID
                                 #: 10891

  operations and maintenance services, as well as due diligence, permission, compliance,
  environmental management, pollution control, health and safety, and waste management and
  remediation services. The company was founded in 1904 and is headquartered in San Francisco,
  California.

  Jacobs Engineering
  Jacobs Engineering Group Inc. (NYSE:JEC) provides technical, professional, and construction
  services to various industrial, commercial, and governmental clients worldwide. It offers project
  services that include engineering, design, architectural, interiors, planning, and environmental
  services; and process, scientific, and systems consulting services relating to scientific testing,
  analysis, and consulting activities, as well as information technology, and systems engineering and
  integration activities. The company also provides construction services comprising traditional field
  construction services, modular construction activities, and direct-hire construction and construction
  management services; and operations and maintenance services that include services performed in
  connection with operating facilities on behalf of clients, as well as services involving process plant
  and facilities maintenance. It serves clients operating in various industries and markets, such as oil
  and gas exploration, production, and refining; aerospace, defense, and environmental programs;
  chemicals and polymers; mining and minerals; pharmaceuticals and biotechnology; infrastructure;
  buildings; power; pulp and paper; technology and manufacturing; and food and consumer products.
  The company provides its services through approximately 200 offices located primarily in North
  America, South America, Europe, the Middle East, India, Australia, Africa, and Asia. Jacobs
  Engineering Group Inc. was founded in 1947 and is based in Pasadena, California.
  Michael Baker Corporation
  Michael Baker Corporation (AMEX:BKR), through its subsidiaries, provides engineering services for
  public and private sector clients worldwide. The company operates in two segments, Transportation
  and Federal. Its services include project and program management, design-build, construction
  management and inspection, consulting, planning, surveying, mapping, geographic information
  systems, architectural, interior design, site planning and design, constructability reviews, site
  assessment and restoration, strategic regulatory analysis, and compliance. The company designs a
  range of projects, such as highways, bridges, airports, bus ways, corporate headquarters, data
  centers, and educational facilities. It provides services for surface transportation, defense,
  environmental, architecture, geospatial information technology, homeland security, municipal and
  civil, oil and gas, telecom and utilities, water/wastewater, pipeline, urban development, and aviation
  and rail and transit markets, as well as to the emergency and consequence management and
  resource management markets. The company was founded in 1940 and is headquartered in Moon
  Township, Pennsylvania.

  Stantec, Inc.
  Stantec Consulting Services, Inc. (NYSE: STN) provides professional consulting services in
  planning, engineering, architecture, interior design, landscape architecture, surveying, environmental
  sciences, project management, and project economics for infrastructure and facilities projects in the
  North America and internationally. The company also offers transportation infrastructure services,
  including aviation planning and design, bridge design, roadway design, traffic engineering,
  transportation planning, and construction engineering services. In addition, it provides services in
  municipal engineering, infrastructure planning, streets and utilities design, water supply, water
  storage, water distribution, brownfields redevelopment, environmental planning and management,
  environmental compliance, transportation engineering, traffic engineering, water resources
  management, ice design, aquatics design, athletic field design, land use planning, and urban design.
  Further, the company offers multidisciplinary engineering, procurement, and construction
  management services; and designs utility, electrical asset, telecom, and healthcare facilities.
  Additionally, it provides services in the design of higher education and healthcare facilities; project
  visioning, branding, and associated conceptual architectural and environmental graphics; areas of


                                                    28
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 37 of 64                          PageID
                                 #: 10892

  wetland, aquatic, and terrestrial ecology; wildlife science; soils science; environmental impact
  assessment; watershed management; ecosystem restoration design and implementation; and
  geographic information systems. Further, Stantec, Inc. offers engineering and project management
  services for traditional and renewable energy projects, as well as environmental management
  consulting services. The company was formerly known as Stanley Technology Group Inc. and
  changed its name to Stantec, Inc. in October 1998. Stantec Inc. was founded in 1954 and is
  headquartered in Edmonton, Canada.,

  Application of Valuation Multiples
  Based on an analysis of the above companies, their financial performance and current stock price,
  we have calculated the following valuation multiples. Enterprise value (“EV”) refers to the market
  value of equity plus debt (market value of debt is assumed to be equal to its book value) less cash
  balances. Market value of equity (“MVE”) refers to the value of all outstanding stock and is inclusive
  of cash balances. We relate enterprise value to financial measures that do not reflect a firm’s debt
  balances (e.g., gross revenue, earnings before interest & taxes, and number of employees). We
  relate market value of equity to financial measures that do reflect debt levels and associated interest
  (e.g., earnings and cash flow).

     1. Enterprise Value ("EV") / Gross Revenues
     2. Enterprise Value / Earnings Before Interest, Taxes, Depreciation, and Amortization
        (“EBITDA”)
     3. Enterprise Value / Earnings Before Interest and Taxes (“EBIT”)
     4. Market Value of Equity ("MVE") / Cash Flow
     5. Market Value of Equity / Earnings

  The revenue and earnings factors used for the Company reflect normalizing adjustments made in
  order to determine the most representative level for the firm. These adjustments are presented in
  Exhibit 2 – Adjusted Earnings Schedule and for 2012 include the add back of profit sharing
  contributions, which management plans to discontinue upon adoption of the ESOP, and incentive
  bonuses to the owners which, under the employee agreements to be executed as part of the
  Transaction, may only be paid if the Company exceeds projected earnings levels.

  We have compared the subject company to the guideline companies in terms of its services, size,
  operating performance and other characteristics. Given the substantial size difference between the
  subject company and the guideline companies, we have made adjustments to the implied valuation
  multiples. These adjustments are based on the cost of capital of the subject company relative to the
  costs of capital of each of the guideline companies and the discounts implied. Based on this
  analysis, we have applied the median adjusted valuation multiples to the Company’s factors for the
  pro forma latest twelve-month fiscal period ended December 31, 2012 (“LTM”), an average of the
  last three fiscal years 2010 – 2012 (“3-year Avg”), and the projected next fiscal year 2013 (“NFY”).

  In addition, because this model uses market pricing that reflects transactions of minority interests in
  publicly traded stocks, the results reflect a marketable minority interest. Given the privately held
  nature of Bowers + Kubota, and the controlling interest of the block of stock being valued, we must
  adjust the results to reflect a non-marketable controlling interest using the marketability discount and
  control premiums determined in the Discounts & Premiums section of this report. Details of our
  analysis are presented in Exhibit 3. Application of this method resulted in the following conclusion of
  value:


   Guideline Public Company Value Conclusion                                Value (rounded)

   Non-marketable Controlling Interest Equity Value                             $ 42,500,000


                                                     29
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 38 of 64                            PageID
                                 #: 10893

  Application of the Market Transactions Method

  The market transactions method utilizes data from mergers and acquisitions of firms judged to be
  comparable to the subject company. From these transactions the appraiser develops valuation ratios
  or multiples which are then applied to the subject company.

  Such merger and acquisition data is harder to come by due to the fact that most transactions occur
  between privately held buyers and sellers. Rusk O’Brien Gido + Partners maintains a database of
  transaction statistics gathered from a variety of public and private sources. One such source is
  DealStats (formerly Pratt Stats), a publication of Business Valuation Resources which provides
  transaction statistics from private transactions gathered from business brokers and other
  intermediaries.

  From these sources we have selected transactions that are representative of the subject company.
  Based on an analysis of the above companies, their financial performance and current stock price,
  we have calculated the following valuation multiples. Enterprise value (“EV”) refers to the market
  value of equity plus debt (market value of debt is assumed to be equal to its book value) less cash
  balances.

     1. Enterprise Value ("EV") / Gross Revenues
     2. Enterprise Value / Earnings Before Interest, Taxes, Depreciation, and Amortization
        (“EBITDA”)
     3. Enterprise Value / Earnings Before Interest and Taxes (“EBIT”)
     4. Enterprise Value / Net Book Value of Equity

  We have applied the median valuation multiples to the Company’s factors for the pro forma latest
  twelve month fiscal period ended December 31, 2012 (“LTM”), an average of the last three fiscal
  years 2010 – 2012 (“3-year Avg”), and the projected next fiscal year 2013 (“NFY”). In the case of the
  book value multiple, we applied it to the Company’s accrual basis book value (adjusted to remove
  cash & marketable securities) for the period ended August 31, 2012 (the latest accrual-basis balance
  sheet available) as of the Valuation Date. Our detailed application of the market transactions method
  is presented in Exhibit 4.

  It is important to note that the data relied upon in this method is derived from strategic acquisitions of
  whole companies or controlling interests in companies. The resulting value indication therefore
  reflects a strategic control premium. A typical strategic control premium, as indicated by the
  Mergerstat studies referenced in the Discounts & Premiums section of this report would be
  approximately 25%, which equates to a minority interest discount of 20%.

  Therefore, in order to adjust the result to reflect the appropriate level of control and marketability, we
  have removed the strategic premium by applying a minority interest discount of 20%. We then
  applied a smaller control premium of 5% to reflect the voting control to be gained by the ESOP.
  Finally, we have applied the marketability discount of 7.5% to arrive at the appropriate non-
  marketable controlling interest equity value. The resulting value is presented below:


   Market Transactions Value Conclusion                                Value (rounded)

   Non-marketable Controlling Interest Equity Value                         $ 46,200,000




                                                      30
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 39 of 64                         PageID
                                 #: 10894

  Application of the Discounted Cash Flow Method

  The discounted cash flow method requires a forecast of the subject company’s future financial
  performance, typically for a period of five years or more. The projected cash flows, along with the
  estimated value of the company at the end of the forecast period (referred to as its “terminal value”)
  are then discounted to their present value using an appropriate rate of return given current market
  conditions and the risk profile of the subject company.

  Management’s Forecasts
  A forecast of the Company’s income statement, balance sheet and resulting cash flows is presented
  in Exhibit 5. This forecast was developed by management based on its historical financial
  performance, its contracted backlog of projects, and the economic conditions at the time.

  We have analyzed management’s forecasts in order to determine whether they represent a
  reasonable expectation of future revenue and earnings. Management’s projections assume a
  contraction of net service revenue of -8.0% in fiscal 2013, followed by growth of 5.4% - 5.5% for the
  following four years. These growth assumptions are well below the Company’s compounded
  average growth rate of net service revenue for the historical fiscal years 2008 through 2012 of
  16.2%. They are also well below the 14-year (1998 through 2012) compounded average growth rate
  of 22% (measured based on cash basis gross revenue due to lack of accrual basis net service
  revenue data for earlier periods).

  The Company’s projected earnings levels, as measured by earnings before interest and tax expense
  (“EBIT”) range from 35.6% of net service revenue in fiscal year 2013, to 31.3% of net service
  revenue for fiscal year 2017. This is only slightly above the Company’s historical three-year average
  of 32.7%, and in keeping with the historical trends.

  The charts below illustrate the historical revenue and earnings of the Company (2008 – 2012) and
  projected revenue and earnings (2013 – 2017) and the linear regression trend line. The charts
  illustrate that the projected revenue and earnings are either in-line with or below what historical
  performance trends would suggest.




                                                    31
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 40 of 64                      PageID
                                 #: 10895




  We also have examined the Company’s revenue backlog (defined as the total revenue associated
  with client contracts in place, less any amounts already billed against those contracts) as of the
  Valuation Date. The Company’s backlog of $54.4 million represented over 26 months of revenue.
  We note that this is an extraordinarily high level of backlog for the industry. The industry median
  backlog according to the 2012 Financial Performance Survey of Architecture, Engineering, Planning
  & Environmental Consulting Firms was 5.5 months, and the upper quartile was 8.5 months.

  In addition to the contract backlog, there were a number of large contracts that management knew to
  be forthcoming at the time, including the Consolidated Rental Car Facilities at the Daniel K. Inouye
  International Airport (HNL) and Kahului Airport (OGG), the Mauka Concourse at HNL, and several
  wastewater treatment plant projects.

  Overall, the projections provided by management are fully supported by both the demonstrated
  historical performance of the Company and the extraordinarily high volume of projects under contract
  as of the Valuation Date.




                                                  32
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 41 of 64                            PageID
                                 #: 10896

  Determination of Cost of Capital
  We have estimated the Company’s cost of capital using the Duff and Phelps CRSP Build-up method
  whereby a risk-free rate of return is “built up” to a rate of return appropriate for a closely held firm
  such as the subject company based on risk premiums measured in the equity marketplace.

  The components of the rate of return as calculated under the Ibbotson Build-up Method are
  discussed below.

  Risk-free Rate: The risk-free rate (“Rf“) is the rate of return for an investment considered to have little
  to no risk of the loss of capital. The rate used was the Duff & Phelps normalized 20-year Treasury
  yield as of the Valuation Date, which represented an estimate of the risk-free rate that “more likely
  reflects the sustainable average return of long-term U.S. Treasuries”. We have relied on the Duff &
  Phelps recommended risk-free rate of 4.0%.

  Equity Risk Premium: The equity risk premium (“ERP” or “RPm”) is the incremental return that an
  investor expects for the additional risk associated with investing in equities as opposed to investing
  in riskless assets. We have used the conditional equity risk premium as provided in Duff & Phelps’
  2012 Risk Premium Report. Whereas the unconditional equity risk premium (i.e., long-term historical
  or long-term supply-side) is heavily reliant on historical data, the conditional equity risk premium
  provides a greater indication of current market conditions. The conditional ERP is arrived at by
  estimating the following: a reasonable range of unconditional ERP; where the true ERP falls within
  the aforementioned range by examining economic forecasts and stock prices as forward indicators;
  the implied volatility to measure perceived risk; and other available indicators that augment the
  quantitative research for estimating ERP. The selected ERP utilized was 5.5%.

  Size Premium: There is generally more risk associated with smaller closely held companies than
  with a major S&P 500 company; therefore, investors in small companies frequently demand a higher
  rate of return (“Size Effect”). The size premium (“RPs”) reflects the additional premium an investor
  expects for the added risk of investing in small companies as opposed to large companies. We have
  used the size premium that corresponds to the ordinary least squares regression beta captured in
  Duff & Phelps’ 2012 Risk Premium Report, which breaks the size premium data down into 10 deciles
  based on eight different financial characteristics. This data is “beta-adjusted” to calculate only the
  Size Effect’s contribution to excess return, and not the component of excess return that comes from
  beta. We have selected a 6.10% size premium based on application of the Duff & Phelps risk
  premium calculator formula to the Company.

  Industry Premium: In addition to incremental size premiums, Duff & Phelps measures the difference
  in risk premiums by industry type. These can be either positive or negative. For this report we have
  utilized the incremental risk premium associated with SIC code 871, which includes architectural,
  engineering, and environmental consulting firms. The industry risk premium for this industry is
  1.05%.

  Company Specific Risk Premium: An additional adjustment can be made to recognize risk factors
  unique to the particular company being valued. This can be a positive adjustment to reflect greater
  risk, or a negative adjustment to reflect reduced risk.

  For the Company we have used a subjective risk premium of 1.0%. This is intended to reflect the
  additional risk associated with the Company’s smaller size relative to the smallest publicly traded
  firms. This risk is offset by the Company’s strong financial performance and condition, its public
  sector agency focus, the relative diversity of its clients, markets and services, and the extraordinarily
  high level of revenue already under contract (backlog) as of the Valuation Date.




                                                      33
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 42 of 64                         PageID
                                 #: 10897

  The following chart presents our calculation of the Company’s equity discount rate using the
  Ibbotson Build-up Model.

   Ibbotson Build-up Model                                           Rate or Premium
   Risk Free Rate (20-yr U.S. Treasury rate)                                    4.00%
   Equity Risk Premium                                                          5.50%
                                 th
   Small Stock Risk Premium (10 decile)                                         6.10%
   Industry Risk Premium                                                        1.05%
   Company Specific Risk Premium                                                1.00%
   Implied Equity Discount Rate (rate of return)                               17.65%

  Calculation of Weighted Average Cost of Capital (WACC)
  The equity discount rate as calculated above must be blended with the tax-adjusted cost of debt in
  accordance with the subject company’s capital structure in order to determine the weighted average
  cost of capital (WACC) to be applied to pre-debt cash flows in any income approaches to valuation.

  We have assumed a cost of debt equal to the Wall Street Journal Prime Rate as of the Valuation
  Date of 3.25% plus two percentage points. This equates to an after-tax rate of 3.2%. We have
  weighted the cost of equity at 78% and the cost of debt at 22% based on the average debt
  capitalization levels of the guideline public companies used in this analysis. This results in a WACC
  of 14.5%.

  Our detailed application of the discounted cash flow method is presented in Exhibit 5. Making the
  appropriate adjustments for voting control and marketability results in the following indication of
  value:


   Discounted Cash Flow Value Conclusion                                   Value (rounded)

   Non-marketable Controlling Interest Equity Value                             $45,200,000




                                                    34
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 43 of 64                           PageID
                                 #: 10898

  Black-Scholes Analysis of Stock Appreciation Rights

  As part of the Transaction, the Company contemplated the authorization of 175,000 stock
  appreciation right units (SARs) for future issuance as employee incentives. The SARs vest on a
  straight-line basis over ten years following the date of issue. Distribution occurs at the end of the ten-
  year vesting period, or upon separation from the Company (except for cause).

  To the extent that the stock appreciation rights represent a claim on the future cash flow of the
  Company, the issuance of these instruments would be dilutive to the value of the underlying stock.
  While no SARs were issued at the time of the Transaction, the authorized SARs have the potential,
  when issued, to cause future dilution. We have therefore analyzed the theoretical dilutive impact of
  the authorized SARs using the Black-Scholes option pricing model. Details of our application of the
  Black-Scholes option pricing model are in Exhibit 6.

  The key variables of this model include the strike price, the beginning share price, the time to
  expiration, the risk-free rate, and the stock price volatility.

  Strike Price
  The strike price of the authorized SARs in our model is assumed to be equal to our estimate of the
  fair market value of the shares (pre-dilution).

  Beginning Share Price
  The beginning share price in this case will be our estimate of fair market value post-dilution share
  price. We note that this creates a circular reference that must be solved through multiple iterations of
  the model.

  Time to Expiration
  For the time to expiration, we have used the ten-year vesting period of the SARs, as distribution
  occurs at the end of this vesting period.

  Risk Free Rate
  Our best proxy for a risk-free rate is United States Treasuries. In order to match the risk-free rate to
  the duration of the SARs we have used the rate for U.S. Treasuries with a constant maturity of 10
  years. As of Valuation Date, this rate was 1.8%.

  Stock Price Volatility
  For this variable we examined the volatility levels of the guideline public company firms (AECOM,
  URS Corporation, Jacobs Engineering Group, Michael Baker Corp. and Stantec) over the last five
  years. The volatility levels of this group of companies ranged from 31% to 38%. We also examined
  the market volatility using the CBOE Volatility Index (VIX). As of December 1, 2012, this index
  suggested a median volatility level of 18% and a mean of 21%. Based on these market-based
  measures of volatility, we have assumed a volatility level of 30% for our model.

  Total SARs Issued
  As previously indicated, no SARs were issued as part of the Transaction. Therefore, the dilutive
  impact of the SARs could theoretically range from 0% if no SARs are issued, to 6.6% if all 175,000
  SARs are immediately issued. We assumed the midpoint of 87,500 SARs issued in our analysis.

  Based on all of the assumptions above, we estimate the dilutive impact of the SARs at $1,550,000
  (rounded), or 3.5%.




                                                     35
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 44 of 64                         PageID
                                 #: 10899

  Valuation Conclusion

  I have given equal consideration to the guideline public company method, the market transactions
  method and the discounted cash flow method developed in this report as each method is instructive
  in the case of Bowers + Kubota Consulting, Inc. Giving each method equal weight results in the
  following indication of value:


   Valuation Method                                                                    Indicated Value
   Guideline Public Company Method                                                        $ 42,500,000
   Market Transactions Method                                                             $ 46,200,000
   Discounted Cash Flow Method                                                            $ 45,200,000
   Pre-dilution Non-marketable Controlling Interest Equity Value                          $ 44,600,000
   Total Shares Issued and Outstanding                                                       1,000,000
   Pre-dilution Value Per Share                                                                  $44.60

  Dilutive Impact of Stock Appreciation Rights
  As part of the Transaction, the Company contemplated the authorization of 175,000 stock
  appreciation right units (SARs) for future issuance as employee incentives. Whereas the Company
  did not issue any SARs at the time of the Transaction, the authorized SARs had the potential to
  cause future dilution of the common stock value. We have, therefore, analyzed the theoretical
  dilutive impact of the authorized SARs using the Black-Scholes Option Pricing Model. This analysis
  is detailed in Exhibit 6 and indicates a potential dilutive impact of approximately $1,550,000 (3.5%).
  Adjusting for this dilutive impact results in the following indication of value:


   Non-marketable Controlling Interest Equity Value                                        $ 44,600,000
   Less Impact of Dilution                                                                  $ 1,550,000
   Fully Diluted Non-marketable Controlling Interest Value                                 $ 43,050,000
   Total Shares Issued and Outstanding                                                        1,000,000
   Fully Diluted Value Per Share                                                                 $43.05

  It is my opinion that the fair market value of the common stock of Bowers + Kubota Consulting, Inc.
  on a non-marketable controlling interest basis as of December 14, 2012, was $43,050,000 or $43.05
  per share. This is the appropriate valuation basis given the circumstances of the Transaction, which
  involved the sale of 100% of the Company’s common stock, representing full voting control.

  This report is not intended to be used for any other purpose that than those stated herein. Other
  qualifying statements and limiting conditions, which are customary in a report of this nature, are
  presented in Appendix A.




                                                    36
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 45 of 64                        PageID
                                 #: 10900

  Appendix A: Qualifying Statements and Limiting Conditions

  This report was prepared, and the analyses, opinions and conclusions were developed, in conformity
  the Uniform Standards of Professional Appraisal Practice (USPAP) of the Appraisal Foundation.

  We obtained a variety of financial, operational, economic, and industry documents and information
  from the Company as well as from outside sources. In addition to reviewing the referenced
  documents, we interviewed members of the Company’s management team. We have assumed all
  information used in this report is accurate and complete and we have relied upon it without additional
  verification.

  In addition to those cited above and elsewhere in this report, other assumptions and limiting
  conditions pertaining to the estimate of value stated in this report are summarized below.

     1. The estimate of value arrived at herein is valid only for the stated purpose as of the date of
        the valuation.

     2. Financial statements, tax returns and other related information provided to Rusk O’Brien Gido
        + Partners, LLC in the course of this engagement, have been accepted without any
        verification as fully and correctly reflecting the Company’s business conditions and operating
        results for the respective periods, except as specifically noted herein. The Appraisers have
        not audited, reviewed, compiled, or attested under the Statements on Standards for
        Attestation Engagements (SSAEs) to any financial information provided to us or derived from
        that information and, accordingly, we express no audit opinion or any other form of assurance
        on this information.

     3. Public information and industry and statistical information have been obtained from sources
        we believe to be reliable. However, we make no representation as to the accuracy or
        completeness of such information and have performed no procedures to corroborate the
        information.

     4. We do not provide any assurance as to the achievability of financial results forecast by others
        because events and circumstances frequently do not occur as expected; differences between
        actual and expected results may be material; and achievement of forecast results is
        dependent on actions, plans and assumptions of management.

     5. The estimate of value arrived at herein is based on the assumption that the current level of
        management expertise and effectiveness would continue to be maintained and that the
        character and integrity of the enterprise would not be materially or significantly changed
        through any sale, reorganization, exchange, or diminution of the owners’ participation.

     6. This report and the estimate of value arrived at herein are intended for the exclusive use of
        our clients for the sole and specific purposes as noted herein. They may not be used for any
        other purpose or by any other party for any purpose. Furthermore, the report and estimate of
        value are not intended by the authors, and should not be construed by the reader, to be
        investment advice in any manner whatsoever. The estimate of value represents the
        considered opinion of Rusk O’Brien Gido + Partners, LLC, based on information furnished by
        management and other sources. Any use that a third party makes of this analysis, or any
        decision made by any third party based on it, is the responsibility of such third party. Rusk
        O’Brien Gido + Partners, LLC accepts no responsibility for any damages incurred by any third
        party as a result of decisions made or actions taken based on this analysis.




                                                   37
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 46 of 64                        PageID
                                 #: 10901

     7. Future services regarding the subject matter of this report, including, but not limited to
        testimony or attendance in court, shall not be required of Rusk O’Brien Gido + Partners, LLC
        unless previous arrangements have been made in writing.

     8. Except as noted, we have relied on the representations of the shareholders, management,
        and other third parties concerning the value and useful condition of all equipment, real estate,
        investments used in the business, and any other assets or liabilities, except as specifically
        stated to the contrary in this report. We have not attempted to confirm whether or not all
        assets of the business are free and clear of liens and encumbrances or that the entity has
        good title to all assets.

     9. This report reflects facts and conditions existing at the valuation date. Subsequent events
        have not been considered, and we have no obligation to update our report for such events
        and conditions.




                                                   38
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 47 of 64                            PageID
                                 #: 10902

  Appendix B: USPAP Certification

  I certify that, to the best of my knowledge and belief:

   The statements of fact contained in this report are true and correct.

   The reported analyses, opinions, and conclusions are limited only by the reported assumptions
   and limiting conditions and are my personal, impartial, and unbiased professional analyses,
   opinions, and conclusions.

   I have no present or prospective interest in the property that is the subject of this report, and I
   have no personal interest with respect to the parties involved.

   I have no bias with respect to the property that is the subject of this report or to the parties
   involved with this assignment.

   My engagement in this assignment was not contingent upon developing or reporting
   predetermined results.

   My compensation for completing this assignment is not contingent upon the development or
   reporting of a predetermined value or direction in value that favors the cause of the client, the
   amount of the value opinion, the attainment of a stipulated result, or the occurrence of a
   subsequent event directly related to the intended use of this appraisal.

   My analyses, opinions, and conclusions were developed, and this report has been prepared, in
   conformity with Uniform Standards of Professional Appraisal Practice.

   With the exception of John Dermody, who provided appraisal review and financial analysis
   assistance, no one provided significant business valuation assistance to the person(s) signing this
   certification.

  In accordance with the terms of our engagement letter, distribution of this report, which is to be
  distributed only in its entirety, is intended and restricted to the subject company, its management,
  shareholders and advisors.




  Ian C. Rusk, ASA
  Rusk O’Brien Gido + Partners, LLC




                                                     39
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 48 of 64                           PageID
                                 #: 10903

  Appendix C: Appraiser’s Qualifications

  Ian C. Rusk, ASA
  Managing Principal

  For over twenty years Ian has personally worked with hundreds of architecture, engineering and
  environmental consulting firms, large and small, throughout the U.S. and abroad with a focus on
  business valuation / appraisal, ownership planning, ESOP advisory services, mergers & acquisitions,
  and strategic planning. Prior to co-founding Rusk O’Brien Gido + Partners, Ian served as a principal
  in the financial advisory services group of the A/E consulting, research and publishing firm
  ZweigWhite.

  Ian’s experience includes conducting business valuations/appraisals for a variety of purposes,
  including internal ownership planning, merger & acquisition due diligence, litigation support and
  ESOP transaction & administrative purposes. He has worked with firms in almost every state in the
  U.S., as well as firms in Canada, Australia, the Caribbean, and the Middle East. Altogether, he has
  performed over 500 business appraisals of companies in the architecture, engineering and
  environmental consulting industries. Over 200 of these appraisals have been conducted for ESOP
  purposes, including annual administrative appraisals, new ESOP formations, and ESOP transaction
  fair market value and fairness opinions and related valuation reports.

  His experience with mergers & acquisitions includes assisting both buying and selling clients through
  the process of acquiring a firm, or selling their firm. These services include initial strategic planning,
  researching the pool of potential candidates, conducting valuation analysis, initiating discussions
  between parties, assisting with due diligence, and advising clients during the negotiation process
  right through to the closing.

  Ian is a professionally trained and accredited business appraiser and holds the Accredited Senior
  Appraiser (ASA) designation with the American Society of Appraisers. He also holds the Certified
  Merger & Acquisitions Advisor (CM&AA) certification from the Alliance of Merger & Acquisition
  Advisors. Professional affiliations include membership in the National Center for Employee
  Ownership (NCEO) and the ESOP Association.

  Ian has conducted numerous seminars on the topic of business valuation for such organizations as
  Business Valuation Resources (BVR), the American Council of Engineering Companies (ACEC), the
  American Institute of Architects (AIA), and others. He was a contributing editor and co-author of the
  following publications:

     •   The Valuation Survey of A/E/P and Environmental Consulting Firms, (2003 through 2009
         editions) ZweigWhite (Natick, MA)
     •   The Insider’s Guide to Ownership Transition Planning, ZweigWhite (Natick, MA)
     •   The A/E Business Valuation and Merger & Acquisition Transactions Study, (2014 – 2019
         editions), Rusk O’Brien Gido + Partners, LLC (Sudbury, MA)
     •   2015 A/E Ownership Transition Study, Co-published by Practice Lab, Inc. and Rusk O’Brien
         Gido + Partners, LLC (Sudbury, MA)

  Ian received his Master of Business Administration (MBA) with a concentration in finance and
  entrepreneurship from the F.W. Olin Graduate School of Business at Babson College in Wellesley,
  Massachusetts (1999) and a Bachelor of Arts (BA) degree in Economics from Tufts University in
  Medford, Massachusetts (1989).




                                                     40
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 49 of 64                         PageID
                                 #: 10904


  Mr. Rusk was assisted in the presentation of his conclusions by John Dermody.

  John Dermody
  Financial Analyst

  John (Jack) Dermody joined Rusk O’Brien Gido + Partners following his graduation from Bentley
  University, where he received his degree in Economics-Finance with a minor in Global Studies. As a
  Financial Analyst, Jack assists with financial statement analysis, valuation modeling, public and
  private market transaction research, economic research and analysis, and preparation of report
  deliverables.

  In addition to his valuation experience, Jack also works closely with the firm’s Principals on merger
  and acquisition services, including researching potential acquisition targets or potential investors,
  developing information memorandums for clients, and assisting with transaction negotiations.

  Jack is also a contributing editor for Rusk O’Brien Gido + Partners’ annual A/E Business Valuation
  and M&A Transactions Study, assisting with survey data input, data compilation and analysis. Jack
  is currently pursuing his Chartered Financial Analyst (CFA) designation, having passed the level 1
  examination.




                                                    41
Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 50 of 64                      PageID
                                 #: 10905


  Appendix D: Definition of Financial Terms and Ratios

  This report makes references to many financial terms and ratios, some of which are unique to the
  architecture, engineering and environmental consulting industry. These terms are defined below.

  Current Ratio                           Current Assets divided by Current Liabilities

  Quick Ratio                             (Cash + cash equivalents + Accounts Receivable)
                                          divided by Current Liabilities

  Average Collection Period (days)        365 divided by Cost of Sales / A/R turnover (net sales
                                          divided by net trade receivables)

  Average Payment Period (days)           365 divided by Cost of Sales/Payables ratio

  Net Working Capital                     Current Assets less Current Liabilities

  Working Capital Turnover                Revenue divided by Average Working Capital

  Debt to Equity                          Total Debt divided by Total Equity

  Interest-bearing Debt-to-Equity         Interest-bearing Debt (only) / Total Equity

  Utilization                             Direct Cost of Labor/Total Cost of Labor

  Labor Multiplier                        Net Revenue / Direct Labor Cost

  Revenue Factor                          Net Revenue / Labor Cost

  Overhead Rate                           Overhead Expense / Direct Labor Cost

  EBIT                                    Earnings Before Interest & Taxes

  EBITDA                                  Earnings Before Interest, Taxes, Depreciation &
                                          Amortization

  Enterprise Value (EV)                   Fair Market Value Inclusive or Debt, Exclusive of Cash

  Market Value of Equity (MVE)            Enterprise Value Inclusive of Cash, Net of Debt




                                                  42
                                           Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 51 of 64                                                                                  PageID
                                                                            #: 10906
Historical Financial Statement Presentation                                                                                                                                                                                     Exhibit 1

                                                                        Cash Basis             Cash Basis               Accrual                Accrual                Accrual              Pro Forma 1
Income Statement                                                            FYE                    FYE                    FYE                    FYE                    YTD                    FYE
                                                                         12/31/2008             12/31/2009             12/31/2010             12/31/2011             8/31/2012             12/31/2012
Gross Revenue                                                      $ 15,015,655    117.4% $ 15,430,237    111.4% $ 27,489,487    120.7% $ 21,454,256    117.2% $ 19,051,716    125.4% $ 28,747,016    123.2%
Subconsultants & Reimbursable Expenses                               (2,221,372)    -17.4%  (1,577,431)    -11.4%  (4,712,169)    -20.7%  (3,153,738)    -17.2%  (3,855,785)   -25.4%   (5,409,785)   -23.2%

Net Revenue                                                            12,794,283       100.0%      13,852,806        100.0%       22,777,318        100.0%       18,300,518     100.0%    15,195,931    100.0%    23,337,231      100.0%
Labor Cost                                                              5,420,929        42.4%       6,181,253          44.6%       8,476,769          37.2%       8,332,560     45.5%      5,543,275    36.5%      9,208,739      39.5%

Gross Profit                                                            7,373,354        57.6%        7,671,553         55.4%      14,300,549          62.8%       9,967,958     54.5%      9,652,656    63.5%     14,128,492      60.5%

Operating Expenses
Payroll Benefits & Taxes                                                1,096,032         8.6%        1,216,569          8.8%        1,760,966          7.7%       1,598,495      8.7%      1,244,605     8.2%      1,573,737       6.7%
Depreciation & Amortization                                               441,362         3.4%          175,909          1.3%          213,933          0.9%         210,555      1.2%        122,279     0.8%        188,946       0.8%
General & Administrative                                                1,925,624        15.1%        2,092,708         15.1%        2,481,866         10.9%       2,788,186     15.2%      1,760,322    11.6%      2,580,321      11.1%
Total Operating Expenses                                                3,463,018        27.1%        3,485,186         25.2%        4,456,765         19.6%       4,597,236     25.1%      3,127,206    20.6%      4,343,004      18.6%

Operating Profit/(Loss)                                                 3,910,336        30.6%        4,186,367         30.2%        9,843,784         43.2%       5,370,722     29.3%      6,525,450    42.9%      9,785,488      41.9%

Other Income/(Expense)
Interest Income                                                            61,380         0.5%                -          0.0%              -            0.0%          161,582     0.9%       111,021      0.7%       111,021        0.5%
Other Income                                                                  -           0.0%                -          0.0%           61,094          0.3%              -       0.0%           -        0.0%           -          0.0%
Other Expense                                                                 -           0.0%                -          0.0%              -            0.0%              -       0.0%           -        0.0%           -          0.0%
Total                                                                      61,380         0.5%                -          0.0%           61,094          0.3%          161,582     0.9%       111,021      0.7%       111,021        0.5%

Pre-tax, Pre-distribution Profit/(Loss)                                 3,971,716        31.0%        4,186,367         30.2%        9,904,878         43.5%       5,532,304     30.2%      6,636,471    43.7%      9,896,509      42.4%


Profit Sharing Plan Contribution                                          819,891         6.4%          906,128          6.5%          994,575          4.4%       1,132,532      6.2%        600,000     3.9%       600,000        2.6%
Bonuses 2                                                               2,743,000        21.4%        2,777,000         20.0%        2,966,000         13.0%       3,129,000     17.1%      1,083,000     7.1%       850,000        3.6%

Pre-tax Profit/(Loss)                                                    408,825          3.2%          503,239          3.6%        5,944,303         26.1%       1,270,772      6.9%      4,953,471    32.6%      8,446,509      36.2%

Benefit/(Provision) for Income Taxes                                     (148,300)       -1.2%         (172,900)        -1.2%       (2,092,667)        -9.2%         (422,000)    -2.3%    (1,830,900)   -12.0%           -         0.0%

Net Profit/(Loss)                                                  $     260,525          2.0% $        330,339          2.4% $      3,851,636         16.9% $        848,772     4.6% $    3,122,571    20.5% $    8,446,509      36.2%

Number of FTE Employees at FYE                                                                                                                                                                                            120

1
    Pro forma financials for the fiscal year ended December 31, 2012 represent management's best estimates for the full fiscal year and were last updated on December 6, 2012
2
    Bonuses for the pro forma fiscal year ended December 31, 2012 exclude the owners' portion
                                 Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 52 of 64                                                   PageID
                                                                  #: 10907
Historical Financial Statement Presentation                                                                                                                                            Exhibit 1
                                                   Cash Basis               Cash Basis              Accrual                 Accrual                 Accrual                  Cash Basis
Balance Sheet                                          FYE                      FYE                   FYE                     FYE                     YTD                       YTD
Assets                                              12/31/2008               12/31/2009            12/31/2010              12/31/2011              8/31/2012                 11/30/2012
Cash and Marketable Securities                $    515,931     23.2% $      969,042     35.7% $ 3,303,090       29.9% $ 3,575,588       32.5% $ 6,828,494       44.4% $    7,358,991      82.1%
Accounts Receivable                                     -       0.0%             -       0.0%   5,896,097       53.4%   3,927,695       35.7%   2,701,320       17.6%            -         0.0%
Work in Progress                                        -       0.0%             -       0.0%          -         0.0%   1,489,617       13.5%   4,105,595       26.7%            -         0.0%
Prepaid Expenses                                    31,213      1.4%          5,000      0.2%          -         0.0%     160,799        1.5%       4,800        0.0%          4,800       0.1%
Other Assets                                            -       0.0%             -       0.0%       5,400        0.0%     248,674        2.3%     248,674        1.6%        332,062       3.7%
Note Receivable, current                                -       0.0%             -       0.0%          -         0.0%     121,843        1.1%      90,998        0.6%        377,773       4.2%
Total Current Assets                               547,144     24.7%        974,042     35.9%   9,204,587       83.3%   9,524,216       86.6%  13,979,881       90.8%      8,073,626      90.1%

Property, Plant & Equipment                       1,828,102     82.4%      1,886,244     69.5%    2,044,193     18.5%      2,189,804     19.9%     2,310,077    15.0%       2,338,126      26.1%
(Accumulated Depreciation)                         (909,592)   -41.0%     (1,041,801)   -38.4%     (918,220)    -8.3%     (1,128,774)   -10.3%    (1,226,039)   -8.0%      (1,447,636)    -16.1%
Property, Plant and Equipment (net)                 918,510     41.4%        844,443     31.1%    1,125,973     10.2%      1,061,030      9.7%     1,084,038     7.0%         890,490       9.9%

Notes Receivable, Noncurrent                      753,451       34.0%       897,413      33.0%      715,319      6.5%      408,874        3.7%      325,724       2.1%           -          0.0%
Total Assets                                  $ 2,219,105      100.0% $   2,715,898     100.0% $ 11,045,879    100.0% $ 10,994,120      100.0% $ 15,389,643     100.0% $   8,964,116      100.0%

Liabilities
Line of Credit                                $        -        0.0% $          -        0.0% $         -        0.0% $         -        0.0% $         -        0.0% $          -          0.0%
Current Portion - Long-term Debt                       -        0.0%            -        0.0%           -        0.0%           -        0.0%           -        0.0%            -          0.0%
Accounts Payable                                       -        0.0%            -        0.0%       621,611      5.6%       689,948      6.3%       752,532      4.9%            -          0.0%
Accrued Liabilities                                  1,227      0.1%         80,520      3.0%     1,588,596     14.4%     1,740,893     15.8%     2,856,666     18.6%         13,048        0.1%
Profit Sharing Contributions Payable               819,891     36.9%        906,129     33.4%       994,575      9.0%     1,132,532     10.3%       600,000      3.9%            -          0.0%
Deferred Income Tax & Income Taxes Payable             -        0.0%            -        0.0%     1,915,545     17.3%       957,000      8.7%     1,478,900      9.6%       (552,818)      -6.2%
Other Current Liabilities                              -        0.0%            923      0.0%           -        0.0%           -        0.0%           -        0.0%            -          0.0%
Total Current Liabilities                          821,118     37.0%        987,572     36.4%     5,120,327     46.4%     4,520,373     41.1%     5,688,098     37.0%       (539,770)      -6.0%


Long-term Debt                                         -        0.0%            -        0.0%           -        0.0%           -        0.0%           -        0.0%            -          0.0%
Total Liabilities                                  821,118     37.0%        987,572     36.4%     5,120,327     46.4%     4,520,373     41.1%     5,688,098     37.0%       (539,770)      -6.0%

Shareholders' Equity
Common Stock & Paid-In-Capital                       10,000     0.5%         10,000      0.4%        20,000      0.2%        20,000      0.2%        20,000      0.1%         10,000        0.1%
Retained Earnings                                 1,387,987    62.5%      1,718,326     63.3%     5,905,552     53.5%     6,453,747     58.7%     9,681,545     62.9%      9,493,886      105.9%
Total Shareholders' Equity                        1,397,987    63.0%      1,728,326     63.6%     5,925,552     53.6%     6,473,747     58.9%     9,701,545     63.0%      9,503,886      106.0%

Total Liabilities and Shareholders' Equity    $ 2,219,105      100.0% $   2,715,898     100.0% $ 11,045,879    100.0% $ 10,994,120      100.0% $ 15,389,643     100.0% $   8,964,116      100.0%
                                           Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 53 of 64                                                                                          PageID
                                                                            #: 10908
Financial Performance Ratios                                                                                                                                                                                                           Exhibit 1

                                                                                        FYE                  FYE                  FYE                  FYE                  YTD            Pro Forma FYE            Industry         Industry
                                                                                                                                                                                                                            1                     1
                                                                                     12/31/2008           12/31/2009           12/31/2010           12/31/2011           8/31/2012           12/31/2012             Median         Top Quartile
Profitability Ratios
Annual Growth Rate of Gross Revenue                                                            N/A                2.8%                78.2%                -22.0%                 N/A                34.0%                  3.7%             N/A
Annual Growth Rate of Net Revenue                                                              N/A                8.3%                64.4%                -19.7%                 N/A                27.5%                   N/A             N/A
Compounded Growth Rate of Net Revenue                                                          N/A                8.3%                33.4%                 12.7%                 N/A                16.2%                   N/A             N/A
Reimbursable Direct Costs as a % Net Service Revenue                                         14.8%               10.2%                17.1%                 14.7%               20.2%                18.8%                 31.0%             N/A
Gross Profit Margin                                                                          57.6%               55.4%                62.8%                 54.5%               63.5%                60.5%                 67.5%           70.6%
Adjusted EBITDA as a % of Net Revenue                                                        27.2%               23.8%                37.5%                 22.0%               43.7%                39.1%                 11.3%           17.8%
Adjusted EBIT as a % of Net Revenue                                                          23.7%               22.6%                36.5%                 20.8%               42.9%                38.3%                   N/A             N/A
Discretionary Pre-tax Profit Margin                                                          31.0%               30.2%                43.5%                 30.2%               43.7%                42.4%                  8.9%           15.4%
Discretionary Return on Average Total Assets                                                   N/A              169.7%               143.9%                 50.2%                 N/A                99.2%                 17.5%           35.1%
Discretionary Return on Average Book Equity                                                    N/A              267.8%               258.8%                 89.2%                 N/A               123.9%                 42.8%           75.1%

Liquidity Ratios & Leverage Ratios
Current Ratio                                                                                0.67                  0.99               1.80                 2.11                 2.46                   N/A                  2.10            3.43
Quick Ratio                                                                                  0.63                  0.98               1.80                 1.66                 1.68                   N/A                  1.83            2.86
Average Collection Period (days)                                                              -                     -                    39                   84                   42                  N/A                    73              56
WIP Turnover (days)                                                                           N/A                   -                  -                     13                   54                   N/A                    14               6
Average Payment Period (days)                                                                 -                     -                   48                    80                   71                  N/A                    57              32
Net Working Capital                                                                      (273,974)              (13,530)         4,084,260            5,003,843            8,291,783                   N/A                   NA
Working Capital Turnover                                                                    (54.8)             (1,140.4)                6.7                  4.3                  2.3                  N/A                   NA
Total Liabilities-to-Equity                                                                  0.59                  0.57               0.86                 0.70                 0.59                   N/A                  1.10            0.50
Interest-bearing Debt-to-Equity                                                               -                     -                  -                    -                    -                     N/A                  0.10            0.00

Operating Efficiency Measures
Revenue Factor (net revenue/total labor cost)                                                  2.36                2.24                 2.69                 2.20                 2.74                 2.53                 1.75            1.90
Overhead Rate (overhead exp/direct labor cost)                                                 0.64                0.56                 0.53                 0.55                 0.56                 0.47                 1.74            1.55

1
    Industry comparison data is from the 2012 Financial Performance Survey of Architecture, Engineering & Environmental Consulting Firms published by ZweigWhite (Natick, MA) and represents median an top quartile statistics
                                  Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 54 of 64                                              PageID
                                                                   #: 10909
Adjusted Earnings Schedule                                                                                                                                                     Exhibit 2

                                                             FYE                FYE                FYE                FYE          Pro Forma FYE        3-Year Avg.            NFY
                                                         12/31/2008         12/31/2009         12/31/2010         12/31/2011         12/31/2012         2010 - 2012        12/31/2013
Gross Revenue                                          $   15,015,655     $   15,430,237     $   27,489,487     $   21,454,256     $   28,747,016     $    25,896,920    $   23,462,000
Subconsultants & Reimbursable Expenses                      (2,221,372)        (1,577,431)        (4,712,169)        (3,153,738)        (5,409,785)        (4,425,231)        (2,000,000)
                                                                                                                                                                 121%               121%
Net Revenue                                                12,794,283         13,852,806         22,777,318         18,300,518         23,337,231          21,471,689    $   21,462,000
Labor Cost                                                  5,420,929          6,181,253          8,476,769          8,332,560          9,208,739           8,672,689          8,151,806

Gross Profit                                                7,373,354          7,671,553         14,300,549          9,967,958         14,128,492         12,799,000         13,310,194

Operating Expenses
Payroll Benefits & Taxes                                    1,096,032          1,216,569          1,760,966          1,598,495          1,573,737          1,644,399          Incl. below
Depreciation & Amortization                                   441,362            175,909            213,933            210,555            188,946            204,478             200,000
General & Administrative                                    1,925,624          2,092,708          2,481,866          2,788,186          2,580,321          2,616,791           4,587,561
Profit Sharing & Bonuses                                    3,562,891          3,683,128          3,960,575          4,261,532          1,450,000          3,224,036             892,500
Operating Income                                              347,445            503,239          5,883,209          1,109,190          8,335,488          5,109,296           7,630,133

Total Adjustments (detail below)                            2,684,891          2,624,128          2,434,575          2,702,532            600,000          1,912,369                 -

Adjusted EBITDA                                             3,473,698          3,303,276          8,531,717          4,022,277          9,124,434          7,226,143          7,819,079
Subtract: Depreciation and Amortization                      (441,362)          (175,909)          (213,933)          (210,555)          (188,946)          (204,478)          (188,946)

Adjusted EBIT                                               3,032,336          3,127,367          8,317,784          3,811,722          8,935,488          7,021,665          7,630,133
% of Net Service Revenue                                        23.7%              22.6%              36.5%              20.8%              38.3%              32.7%              35.6%
Subtract: Net Interest Expense (add interest income)           61,380                -                  -                  -              111,021             37,007            111,021

Adjusted Pre-tax Income                                      3,093,716          3,127,367          8,317,784          3,811,722          9,046,509          7,058,672          7,741,154
Subtract: Taxes                                             (1,211,499)        (1,224,677)        (3,257,244)        (1,492,670)        (3,542,613)        (2,764,176)        (3,031,436)

Adjusted Net Income                                         1,882,217          1,902,690          5,060,540          2,319,052          5,503,896          4,294,496          4,709,718
Add: Depreciation and Amortization                            441,362            175,909            213,933            210,555            188,946            204,478            188,946

Adjusted Cash Flow                                          2,323,579          2,078,599          5,274,473          2,529,607          5,692,842          4,498,974          4,898,664

Earnings Adjustments:
Add back profit sharing contributions                         819,891            906,128            994,575          1,132,532            600,000            909,036                 NA
Add back owners' portion of discretionary bonuses           1,865,000          1,718,000          1,440,000          1,570,000               NA *          1,505,000                 NA
                          Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 55 of 64                                            PageID
                                                           #: 10910
Guideline Public Company Model                                                                                                                                      Exhibit 3

Pricing Data
                                                                 Latest                  Prior Fiscal          Diluted             Closing
Guideline Company            Ticker          Exchange          Financials                 Year End              Shares              Price
AECOM                         ACM              NYSE           September-12              September-12           111,875             $23.82
URS                           URS              NYSE           September-12              December-11             74,500             $39.01
Jacobs                        JEC              NYSE           September-12              September-12           128,692             $41.34
Michael Baker                 BKR              AMEX           September-12              December-11              9,615             $41.09
Stantec                       STN              NYSE           September-12              December-11             46,695             $16.04        CAN $

                         Market Value of         Add:         Add Minority              Add Preferred          Subtract           Enterprise
Guideline Company         Equity (000's)     Debt (000's)    Interest (000's)           Stock (000's)        Cash (000's)        Value (000's)
AECOM                       2,664,863         1,069,732           55,024                     0                 593,776            $3,195,843
URS                         2,906,245         2,153,200          133,000                     0                 289,200            $4,903,245
Jacobs                      5,320,127          528,260            36,416                     0                1,032,457           $4,852,346
Michael Baker                395,080            13,659             747                       0                  67,055             $342,431
Stantec                      749,083           294,746             103                       0                  18,120            $1,025,812     CAN $

Comparative Analysis
                         Annual Revenue    Revenue Growth    Annual EBITDA             EBITDA Growth
Guideline Company         Growth Rate        2 Yr CAGR        Growth Rate                2 Yr. CAGR        EBITDA Margin         EBIT Margin             Income Margin
AECOM                         2.2%             12.0%            -16.5%                       2.8%              5.4%                 4.1%                     2.5%
URS                           4.0%              1.6%             -2.2%                       6.4%              7.5%                 5.5%                     3.0%
Jacobs                        4.9%              4.8%             13.4%                      19.4%              6.4%                 5.5%                     3.1%
Michael Baker                 7.8%             10.0%             20.6%                       3.0%              4.7%                 1.8%                     1.4%
Stantec                      11.3%              5.2%            -39.8%                     -20.6%              6.7%                 4.2%

Mean                             6.1%           6.7%              -4.9%                     2.2%                6.1%                4.2%                     2.5%
Median                           4.9%           5.2%              -2.2%                     3.0%                6.4%                4.2%                     2.8%

                                           Return on Book   Total Liabilities to       Interest-Bearing   Average Collection   Average Payment       Net Working Capital
Guideline Company       Return on Assets       Equity         Equity Ratio              Debt to Equity         Period               Period                Turnover
AECOM                         6.0%              9.5%                1.6                       0.5               106.4               112.2                   12.9
URS                           6.5%              8.7%                1.4                       0.6                49.3                52.6                    7.8
Jacobs                        8.7%              9.1%                0.8                       0.1                78.7                93.5                   13.1
Michael Baker                 2.8%              3.6%                0.7                       0.1                62.5                74.6                    7.7
Stantec                       5.3%              5.5%                1.1                       0.4                72.1               131.7                    6.9

Mean                             5.9%           7.3%                1.1                      0.3                73.8                 92.9                    9.7
Median                           6.0%           8.7%                1.1                      0.4                72.1                 93.5                    7.8




                                                                                   5
                                 Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 56 of 64                                                           PageID
                                                                  #: 10911
Guideline Public Company Model                                                                                                                                                     Exhibit 3
Comparative Analysis (dollar amounts in 000's)

                                                                                 Adjusted Latest Twelve Months (LTM)
Guideline Company               Gross Revenue               EBITDA                    EBIT               Employees                  Cash Flow               Net Income
AECOM                            $8,218,180                $443,930                $340,956               46,800                    $308,806                $205,832
URS                              10,393,000                 778,100                 569,800               57,000                     521,329                 313,029
Jacobs                           10,893,778                 696,897                 596,073               63,400                     440,906                 340,082
Michael Baker                      608,384                   28,677                  10,803                2,837                      26,146                   8,272
Stantec                           1,831,027                 123,392                  76,187               12,000                      85,339                  38,134       CAN $

                                                                                        Adjusted 3 Yr. Average
Guideline Company               Gross Revenue               EBITDA                    EBIT                Employees                 Cash Flow               Net Income
AECOM                            $7,600,448                $465,051                $367,658                46,633                   $303,376                $205,983
URS                               9,323,713                 605,416                 458,039                46,000                    526,697                 379,320
Jacobs                           10,396,986                 599,921                 505,025                54,033                    384,554                 289,658
Michael Baker                      494,318                   35,427                  25,668                 3,529                     26,983                  17,224
Stantec                           1,572,110                 153,296                 111,036                 9,667                     95,857                  53,597       CAN $

                                                                 Next Fiscal Year (NFY)
Guideline Company                   EBITDA                    EBIT                 Cash Flow               Net Income
AECOM                               623,124                 520,150                 416,224                 313,250
URS                                 600,511                 392,211                 548,765                 340,465
Jacobs                              747,407                 646,583                 489,474                 388,650
Michael Baker                        37,889                  20,015                  29,893                  12,019
Stantec                             298,141                 250,936                 184,917                 137,712

Determination of Market Multiple Adjustment
                                                           Implied                                         Adjusted                                     Implied Discount
                               Equity Valuation          Capitalization          Risk Premium            Capitalization          Adjusted Equity               on
Guideline Company                  Multiple                  Rate                 Differential               Rate                    Multiple           Levered Multiple
AECOM                               12.9 x                   7.7%                    5.4%                   13.2%                      7.6 x                  41.3%
URS                                  9.3 x                  10.8%                    5.6%                   16.3%                      6.1 x                  34.1%
Jacobs                              15.6 x                   6.4%                    4.3%                   10.7%                      9.4 x                  40.2%
Michael Baker                       47.8 x                   2.1%                    6.6%                    8.7%                     11.5 x                  40.5%        *
Stantec                             19.6 x                   5.1%                    4.4%                    9.5%                     10.5 x                  46.4%

                                     MVE               Implied Discount        Implied Discount
                                      to                      on                      on
Guideline Company                  Enterprise          Levered Multiple       Unlevered Multiples
AECOM                                83.4%                  41.3%                    34.5%
URS                                  59.3%                  34.1%                    20.2%
Jacobs                              109.6%                  40.2%                    44.1%
Michael Baker                       115.4%                  40.5%                    46.7%
Stantec                              73.0%                  46.4%                    33.9%

* Due to BKR's depressed earnings over the LTM period, we have calculated its implied discount based on an average of the four other guideline companies.




                                                                                                     6
                                 Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 57 of 64                                        PageID
                                                                  #: 10912
Guideline Public Company Model                                                                                                                          Exhibit 3
Valuation Multiple Calculation
                                                  Enterprise Value To:                                        Equity Value To:
                                                           LTM                                                      LTM
                                 Revenue                 EBITDA                 EBIT                  Cash Flow              Net Income
Guideline Company            Un Adj.  Adjusted     Un Adj.    Adjusted   Un Adj.   Adjusted       Un Adj.   Adjusted    Un Adj.     Adjusted
AECOM                        0.39 x    0.25 x       7.2 x       4.7 x     9.4 x       6.1 x        8.6 x      5.1 x      12.9 x       7.6 x
URS                          0.47 x    0.38 x       6.3 x       5.0 x     8.6 x       6.9 x        5.6 x      3.7 x       9.3 x       6.1 x
Jacobs                       0.45 x    0.25 x       7.0 x       3.9 x     8.1 x       4.6 x       12.1 x      7.2 x      15.6 x       9.4 x
Michael Baker                0.56 x    0.30 x      11.9 x       6.4 x    31.7 x      16.9 x       15.1 x      9.0 x      47.8 x      28.4 x
Stantec                      0.56 x    0.37 x       8.3 x       5.5 x    13.5 x       8.9 x        8.8 x      4.7 x      19.6 x      10.5 x
                 Median      0.47 x    0.30 x       7.2 x      5.03 x     9.4 x      6.87 x        8.8 x     5.06 x      15.6 x      9.35 x

                                                  Enterprise Value To:                                        Equity Value To:
                                                    3 Year Average                                            3 Year Average
                                 Revenue                 EBITDA                 EBIT                  Cash Flow              Net Income
Guideline Company            Un Adj.  Adjusted     Un Adj.    Adjusted   Un Adj.   Adjusted       Un Adj.   Adjusted    Un Adj.     Adjusted
AECOM                        0.42 x    0.28 x       6.9 x       4.5 x     8.7 x       5.7 x        8.8 x      5.2 x      12.9 x       7.6 x
URS                          0.53 x    0.42 x       8.1 x       6.5 x    10.7 x       8.5 x        5.5 x      3.6 x       7.7 x       5.1 x
Jacobs                       0.47 x    0.26 x       8.1 x       4.5 x     9.6 x       5.4 x       13.8 x      8.3 x      18.4 x      11.0 x
Michael Baker                0.69 x    0.37 x       9.7 x       5.1 x    13.3 x       7.1 x       14.6 x      8.7 x      22.9 x      13.6 x
Stantec                      0.65 x    0.43 x       6.7 x       4.4 x     9.2 x       6.1 x        7.8 x      4.2 x      14.0 x       7.5 x
                 Median      0.53 x    0.37 x       8.1 x      4.52 x     9.6 x      6.11 x        8.8 x     5.15 x      14.0 x      7.59 x

                                                                                     Equity Value To:
                                         Next Fiscal Year                            Next Fiscal Year
                                   EBITDA                  EBIT              Cash Flow              Net Income
Guideline Company            Un Adj.    Adjusted   Un Adj.    Adjusted   Un Adj.   Adjusted    Un Adj.     Adjusted
AECOM                         5.1 x       3.4 x      6.1 x       4.0 x    6.4 x      3.8 x       8.5 x       5.0 x
URS                           8.2 x       6.5 x     12.5 x      10.0 x    5.3 x      3.5 x       8.5 x       5.6 x
Jacobs                        6.5 x       3.6 x      7.5 x       4.2 x   10.9 x      6.5 x      13.7 x       8.2 x
Michael Baker                 9.0 x       4.8 x     17.1 x       9.1 x   13.2 x      7.9 x      32.9 x      19.6 x
Stantec                       3.4 x       2.3 x      4.1 x       2.7 x    4.1 x      2.2 x       5.4 x       2.9 x
                 Median      6.49 x      3.63 x      7.5 x      4.20 x    6.4 x     3.76 x       8.5 x      5.63 x




                                                                                              7
                                   Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 58 of 64                                 PageID
                                                                    #: 10913
Guideline Public Company Model                                                                                                                                   Exhibit 3
Valuation Conclusion

                                                                  Subject         Selected          Add Net Debt          Value                               Weighted
Pro Forma FYE 2012                                               Company          Multiples       (Debt less Cash)      Indication          Weighting         Value Ind.
EV / Gross Revenue (LTM)                                     $       28,747,016    0.30 x                NA                  $8,624,105       10%                 $862,410
EV / EBITDA (LTM)                                            $        9,124,434     5.0 x                NA                 $45,622,170       35%              $15,967,760
EV / EBIT (LTM)                                              $        8,935,488     6.9 x                NA                 $61,654,867       35%              $21,579,204
MVE / Cash Flow                                              $        5,692,842     5.1 x            (7,358,991)            $21,674,504       10%               $2,167,450
MVE / Earnings (LTM)                                         $        5,503,896     9.4 x            (7,358,991)            $44,377,632       10%               $4,437,763
                                                                                                                                                      Sum      $45,014,587
                                                                                                                                                 Weighting:            50%

                                                                  Subject         Selected          Add Net Debt       Add Net Debt                           Weighted
3-Year Average (2010 - 2012)                                     Company          Multiples       (Debt less Cash)   (Debt less Cash)       Weighting         Value Ind.
EV / Gross Revenue (3-Yr. Avg.)                              $       25,896,920    0.37 x                NA                  $9,581,860       10%                 $958,186
EV / EBITDA (3-Yr. Avg.)                                     $        7,226,143     4.5 x                NA                 $32,517,642       35%              $11,381,175
EV / EBIT (3-Yr. Avg.)                                       $        7,021,665     6.1 x                NA                 $42,832,154       35%              $14,991,254
MVE / Cash Flow (3-Yr. Avg.)                                 $        4,498,974     5.2 x            (7,358,991)            $16,035,673       10%               $1,603,567
MVE / Earnings (3-Yr. Avg.)                                  $        4,294,496     7.6 x            (7,358,991)            $25,279,177       10%               $2,527,918
                                                                                                                                                     Sum:      $31,462,100
                                                                                                                                                 Weighting:            25%

                                                                  Subject             Selected      Add Net Debt       Add Net Debt                           Weighted
Next Fiscal Year (2013)                                          Company              Multiples   (Debt less Cash)   (Debt less Cash)       Weighting         Value Ind.
EV / EBITDA (NFY)                                            $        7,819,079         3.6 x            NA                 $28,148,684       35%               $9,852,040
EV / EBIT (NFY)                                              $        7,630,133         4.2 x            NA                 $32,046,559       35%              $11,216,296
MVE / Cash Flow (NFY)                                        $        4,898,664         3.8 x        (7,358,991)            $11,255,933       15%               $1,688,390
MVE / Earnings (NFY)                                         $        4,709,718         5.6 x        (7,358,991)            $19,015,430       15%               $2,852,315
                                                                                                                                                     Sum:      $25,609,039
                                                                                                                                                 Weighting:            25%

Selected Marketable Enterprise Value                                                                                                      Weighted Average:   $36,775,078

Add: Voting Control Premium                         5.0%                                                                                                       $1,838,754

Controlling Interest Enterprise Value                                                                                                                         $38,613,832

Subtract: Interest-bearing Debt                                                                                                                                         0
Add: Cash and Equivalents                                                                                                                                       7,358,991

Controlling Interest Equity Value                                                                                                                             $45,972,823

Subtract: Discount for Lack of Marketability        7.5%                                                                                                        (3,447,962)

Non-marketable Controlling Interest Equity Value (rounded)                                                                                                    $42,500,000




                                                                                  8
                                        Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 59 of 64                                        PageID
                                                                         #: 10914
Private Market Transactions Valuation Model                                                                                                                                     Exhibit 4

                                                                                                                                Ent. Value/    Ent. Value/    Ent. Value/    Ent. Value/
Acquired Firm                                                   Buyer                  Year   Enterprise Value      Revenue      Revenue        EBITDA           EBIT        Book Value
Undisclosed Engineering & Environmental Firm                    Undisclosed            2008         $3,200,000     $8,100,000           0.40           6.32           6.32           NMF
Undisclosed Engineering Services Firm                           Undisclosed            2008        $14,390,000    $33,372,449           0.43             NA             NA           2.07
CGL Engineering, Inc.                                           Hunt Companies         2008         $5,000,000     $7,840,483           0.64             NA           5.00           4.15
MEA Holdings, Inc.                                              Cogdell Spencer Inc.   2008      $247,000,000    $324,038,967           0.76           9.81          10.47           3.32
Undisclosed Engineering Services Firm                           Undisclosed            2009         $1,098,960     $2,693,000           0.41             NA             NA            NA
Undisclosed Engineering Services Firm                           Undisclosed            2009          $725,000      $1,632,000           0.44           4.19           6.78            NA
Malcolm Pirnie, Inc.                                            Arcadis NV             2009      $235,250,000    $294,000,000           0.80             NA           8.00            NA
Undisclosed Engineering & Architecture Firm                     Undisclosed            2010        $34,000,000    $70,400,000           0.48             NA             NA            NA
The PBS&J Corporation                                           WS Atkins              2010      $278,346,000    $775,828,000           0.36           7.49          11.92            NA
The LPA Group                                                   Michael Baker Corp.    2010        $62,640,000    $95,150,000           0.66           8.60           9.90            NA
Undisclosed Engineering Services Firm                           Undisclosed            2010      $333,000,000    $512,000,000           0.65           6.90            NA             NA
Undisclosed Engineering Services Firm                           Undisclosed            2010      $117,000,000    $170,000,000           0.69            NA             NA             NA
M.J. Schiff Associates                                          HDR, Inc.              2011         $4,400,000     $6,559,000           0.67          11.90          15.00            NA
Undisclosed Engineering & Environmental Firm                    Undisclosed            2011        $13,300,000    $27,000,000           0.49            NA             NA             NA
MACTEC                                                          AMEC                   2011      $280,000,000    $411,000,000           0.68           8.75             NA            NA
Undisclosed Engineering Services Firm                           Undisclosed            2011        $35,600,000    $44,000,000           0.81           5.80             NA            NA
RBF Consulting                                                  Michael Baker Corp.    2011        $50,000,000   $103,000,000           0.49             NA             NA            NA
Undisclosed Engineering & Construction Firm                     Undisclosed            2011      $356,000,000    $722,000,000           0.49             NA             NA            NA
Undisclosed Engineering Services Firm                           Undisclosed            2011         $6,000,000    $12,500,000           0.48            NA            6.67           4.29
WSP Group                                                       Genivar                2012      $350,700,000    $739,500,000           0.47           8.50          11.10            NA
ATC Associates, Inc.                                            Cardno USA             2012      $106,000,000    $191,800,000           0.55            NA             NA             NA
EM-Assist                                                       Cardno USA             2012        $14,250,000    $15,000,000           0.95           5.09            NA             NA
Marshall Miller & Associates                                    Cardno USA             2012        $31,000,000    $33,000,000           0.94           5.64            NA             NA
Undisclosed Engineering & Environmental Firm                    Undisclosed            2012         $1,750,000     $2,625,000           0.67            NA             NA            6.30

Source: BVR Deal Stats (formerly Pratt Stats) ® and independent research
Median Value                                                                                                                            0.60           7.20          8.95           4.15
Upper Quartile Value                                                                                                                    0.68           8.64         10.94           4.29
Lower Quartile Value                                                                                                                    0.48           5.76          6.70           3.32
                                       Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 60 of 64          PageID
                                                                        #: 10915
Private Market Transactions Valuation Model                                                                                                       Exhibit 4

                                                                                                  Ent. Value/    Ent. Value/    Ent. Value/     Ent. Value/
Pro Forma FYE 2012                                                                                 Revenue        EBITDA           EBIT        Book Value *
Client Factor                                                                                     $28,747,016     $9,124,434     $8,935,488       2,873,051
Selected Multiple                                                                                         0.60           7.20           8.95            4.15
Resulting Enterprise Value                                                                        $17,248,210    $65,695,925    $79,972,618     $11,923,162
Weighting                                                                                                  15%            35%            35%             15%
Indicated Value                                                                                                                                  $55,359,696
                                                                                                                                  Weighting:             50%

                                                                                                  Ent. Value/    Ent. Value/    Ent. Value/     Ent. Value/
3-Year Average (2010 - 2012)                                                                       Revenue        EBITDA           EBIT        Book Value *
Client Factor                                                                                     $25,896,920     $7,226,143     $7,021,665       2,873,051
Selected Multiple                                                                                         0.60           7.20           8.95            4.15
Resulting Enterprise Value                                                                        $15,538,152    $52,028,227    $62,843,899     $11,923,162
Weighting                                                                                                  15%            35%            35%             15%
Indicated Value                                                                                                                                  $44,324,441
                                                                                                                                  Weighting:             25%

                                                                                                  Ent. Value/    Ent. Value/    Ent. Value/     Ent. Value/
Next Fiscal Year (2013)                                                                            Revenue        EBITDA           EBIT        Book Value *
Client Factor                                                                                     $23,462,000     $7,819,079     $7,630,133       2,873,051
Selected Multiple                                                                                         0.60           7.20           8.95            4.15
Resulting Enterprise Value                                                                        $14,077,200    $56,297,369    $68,289,690     $11,923,162
Weighting                                                                                                  15%            35%            35%             15%
Indicated Value                                                                                                                                  $47,505,525
                                                                                                                                  Weighting:             25%

Strategic Controlling Interest Enterprise Value                                                                           Weighted Average:     $50,637,339

Subtract: Strategic Control Premium (minority interest discount)   20%                                                                          (10,127,468)

Minority Interest Enterprise Value                                                                                                              $40,509,871

Add: Voting Control Premium                                        5.0%                                                                           2,025,494

Controlling Interest Enterprise Value                                                                                                           $42,535,365

Subtract: Interest-bearing Debt                                                                                                                           0
Add: Cash and Equivalents                                                                                                                         7,358,991

Controlling Interest Equity Value                                                                                                               $49,894,356

Subtract: Discount for Lack of Marketability                       7.5%                                                                          (3,742,077)

Non-marketable Controlling Interest Equity Value (rounded)                                                                                     $46,200,000

* Company book value is adjusted to remove cash & equivalents
                                   Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 61 of 64                                          PageID
                                                                    #: 10916
Discounted Cash Flow Valuation Model                                                                                                                                           Exhibit 5

                                                                     Pro Forma                                                     Projected
                                                                        FYE                   FYE                 FYE                 FYE                  FYE                 FYE
                                                                     12/31/2012            12/31/2013          12/31/2014          12/31/2015           12/31/2016          12/31/2017
Projected Income Statement
Gross Revenue                                                          28,747,016            23,462,000          24,635,100          25,866,855           27,160,198          28,518,208
 Subconsultant Expense                                                 (5,409,785)     $     (2,000,000)   $     (2,000,000)   $     (2,000,000)    $     (2,000,000)   $     (2,000,000)
Net Service Revenue                                                    23,337,231            21,462,000          22,635,100          23,866,855           25,160,198          26,518,208
 Labor Cost                                                             9,208,739             8,151,806           8,559,396           8,987,366            9,436,734           9,908,571
 Incentive Bonuses                                                        850,000               892,500             937,125             983,981            1,033,180           1,084,839
 Depreciation & Amortization                                              188,946               200,000             210,000             220,500              231,525             243,101
 Other Overhead Expenses                                                3,493,004             4,587,561           5,085,194           5,644,100            6,272,330           6,979,038
Total Operating Expenses                                               13,740,689            13,831,867          14,791,715          15,835,947           16,973,769          18,215,549

Operating Income (EBIT)                                                 9,596,542             7,630,133           7,843,385           8,030,908            8,186,429           8,302,659
EBIT Margin (% of Net Service Revenue)                                      41.1%                 35.6%               34.7%               33.6%                32.5%               31.3%
% of NSR                                                                                          35.6%               34.7%               33.6%                32.5%               31.3%
Projected Balance Sheet                                  9,785,488          #REF!             7,830,133           8,053,385           8,251,408            8,417,954           8,545,760
Assets
 Cash                                                                                         6,279,800           6,623,050           6,983,462            7,361,896           7,759,251
 Other Current Assets                                                                         6,576,747           6,936,228           7,313,683            7,710,011           8,126,155
 Fixed Assets                                                                                 2,460,077           2,617,577           2,782,952            2,956,596           3,138,922
 (Accumulated Depreciation)                                                                  (1,426,039)         (1,636,039)         (1,856,539)          (2,088,064)         (2,331,165)
 Other Assets                                                                                   299,551             315,924             333,116              351,168             370,122
Total Assets                                                                                 14,190,136          14,856,740          15,556,675           16,291,607          17,063,285

Liabilities
 Current Portion-Debt                                                                               -                   -                   -                    -                   -
 Current Liabilities                                                                          5,231,039           5,516,964           5,817,186            6,132,419           6,463,413
 Long-term Debt                                                                                     -                   -                   -                    -                   -
 Other Liabilities                                                                                  -                   -                   -                    -                   -
Total Liabilities                                                                             5,231,039           5,516,964           5,817,186            6,132,419           6,463,413

Total Shareholders' Equity                                                                    8,959,097           9,339,776           9,739,489           10,159,188          10,599,872

Total Liabilities & Shareholders' Equity                                                     14,190,136          14,856,740          15,556,675           16,291,607          17,063,285




                                                                                  11
                                   Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 62 of 64                              PageID
                                                                    #: 10917
Discounted Cash Flow Valuation Model                                                                                                                             Exhibit 5

                                                                                  FYE                 FYE                 FYE                  FYE               FYE
Cash Flow Available to Shareholders                                           12/31/2013          12/31/2014          12/31/2015           12/31/2016        12/31/2017
Earnings Before Interest & Taxes                                                  7,630,133           7,843,385           8,030,908            8,186,429         8,302,659
Effective Income Taxes                                           39.2%           (2,987,960)         (3,071,470)         (3,144,904)          (3,205,806)       (3,251,321)
After Tax Earnings                                                                4,642,173           4,771,915           4,886,004            4,980,623         5,051,338

Plus Depreciation and Amortization                                                 200,000             210,000              220,500              231,525          243,101
Minus Increase in Working Capital                                                  117,581             (73,556)             (77,233)             (81,095)         (85,150)
Minus Annual Capital Expenditures                                                 (150,000)           (157,500)            (165,375)            (173,644)        (182,326)


Free Cash Flow                                                                   4,809,753           4,750,860            4,863,896            4,957,409        5,026,963

Discounting Period (in months; mid-year convention)                                    6.00               18.00               30.00                42.00            54.00
Discount Rate (WACC)                                             14.5%

Present Value of Projected Cash Flows                                           $4,495,495          $3,879,148           $3,469,428          $3,089,142        $2,736,517
                                                                                                                                               Sum (A):       $17,669,731

                                                                                                                                                                 Terminal
                                                                                                                                                               Year Value
                                                                                                                                    Terminal Growth Rate:            2.5%
                                                                                                                                 Terminal Year Cash Flow:      5,152,637
                                                                                               Capitalization Rate (Discount Rate - Terminal Growth Rate:          12.0%
                                                                                                                       Capitalized Value at Terminal Year:    43,047,329
                                                                                                              Present Value of Terminal Year Value (B):       $21,902,488

Minority Interest Enterprise Value (sum of present values A+B)                                                                                                $39,572,219

Add: Voting Control Premium                                      5.0%                                                                                           1,978,611

Controlling Interest Enterprise Value                                                                                                                         $41,550,830

Subtract: Interest-bearing Debt                                                                                                                                         0
Add: Cash and Equivalents                                                                                                                                       7,358,991

Controlling Interest Equity Value                                                                                                                             $48,909,821

Subtract: Marketability Discount                                 7.5%                                                                                          (3,668,237)

Non-marketable Controlling Interest Equity Value (rounded)                                                                                                    $45,200,000




                                                                         12
                                         Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 63 of 64                                                                                            PageID
                                                                          #: 10918
Discounted Cash Flow Valuation Model                                                                                                                                                                                                 Exhibit 5

Income Statement Assumptions
Net Service Revenue Growth Rate                                                                                                                  -8.0%                     5.5%                     5.4%                     5.4%        5.4%
Revenue Factor                                                                                                                                     2.6                      2.6                      2.7                      2.7         2.7
Depreciation Rate                                                                                                                                 0.9%                     0.9%                     0.9%                     0.9%        0.9%

Balance Sheet Assumptions
Growth in Current Assets                                                                                                                       -8.0%                     5.5%                      5.4%                       5.4%       5.4%
Growth in Current Liabilities                                                                                                                  -8.0%                     5.5%                      5.4%                       5.4%       5.4%
Capital Expenditures (increase in fixed assets)                                                                                              150,000                  157,500                   165,375                    173,644    182,326

                                                                                        Historical            Industry
Analysis of Projections                                                                 3 -Yr Avg.          Top Quartile*
Return on Assets (using Discretionary EBIT)                                               97.8%                35.1%                            51.6%                    54.0%                     52.8%                    51.4%       49.8%
Return on Book Value of Equity (using Discretionary EBIT)                                157.3%                75.1%                            81.8%                    85.7%                     84.2%                    82.3%       80.0%
EBIT / Net Service Revenue                                                                31.9%                 N/A                             35.6%                    34.7%                     33.6%                    32.5%       31.3%
EBITDA / Net Service Revenue                                                              32.8%                17.8%                            36.5%                    35.6%                     34.6%                    33.5%       32.2%
Capital Expenditures to Net Service Revenue                                                 N/A                 N/A                              0.7%                     0.7%                      0.7%                     0.7%        0.7%
Compounded Average Growth Rate of Net Service Revenue (3 yr)                              19.0%                 N/A                               -2%                       7%                        1%                       5%          5%
Compounded Average Growth Rate of Pre-bonus Profit (3 yr)                                 33.2%                 N/A                               -5%                      17%                       -5%                       3%          2%

* Industry comparison data is from the 2012 Financial Performance Survey of Architecture, Engineering & Environmental Consulting Firms published by ZweigWhite (Fayetteville, AR) and represents top quartile statistics




                                                                                                                             13
                                       Case 1:18-cv-00155-SOM-WRP Document 460-4 Filed 04/27/21 Page 64 of 64                                                           PageID
                                                                        #: 10919
Black-Scholes Option Pricing Model - Dilutive Impact of Authorized SARs                                                                                                                      Exhibit 6

Inputs                                                          Notes
Stock Price                             S            $43.05     Diluted price per share (iterative function)
Strike Price                            K            $44.60     Using Valuation as of Transaction Date
                                          2
Asset Variance                          δ              0.09     Volatility of 30% (based on range of guideline public company 3-yr avg volatility levels and S&P Volatility Index) squared
Time to Expiration                       t               10     Distribution event defined as the end of 10-year vesting period, or separation from Company (except for cause)
Riskless Rate                           r              1.8%     10 year Treasury - Average yield over 2012
Total SARs Issued                                    87,500     This analysis assumes 50% of the total authorized SARs, although we note that no SARs were issued on the Transaction Date

Black-Scholes Option Pricing Model                              Black-Scholes Formula
Ln(S/K)                                              (0.0354)
      2
(r + δ /2) * t                                        0.6300
(δ * √t)                                              0.9487
d1                                                    0.6268
N(d1)                                                0.7346
d2                                                   (0.3219)
N(d2)                                                0.3738

Value of Call                                        $17.70


Total Equity Value                                                                                  $44,600,000

Allocation                                                       Number       Per Unit Value          Aggregate
Common Stock                                                    1,000,000             $43.05        $43,050,000
Issued SARs (as if fully vested at issue date)                     87,500             $17.70         $1,550,000
Total                                                                                 $44.60        $44,600,000

Dilutive Impact                               3.5%

Range of Potential Dilutive Impact
SARs Issued                        Dilution
                           -            0%
                       35,000        1.40%
                       70,000        2.80%
                      105,000        4.10%
                      140,000        5.40%
                      175,000        6.60%
